       Case 1:18-cv-02921-JMF Document 462-1 Filed 11/01/18 Page 1 of 81



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


  STATE OF NEW YORK, et al.,

                         Plaintiffs,

              v.                                       18-CV-2921 (JMF)

  UNITED STATES DEPARTMENT
  OF COMMERCE, et al.,

                         Defendants.



PLAINTIFF DISTRICT OF COLUMBIA’S FIRST AMENDED INITIAL DISCLOSURES

       Pursuant to Fed R. Civ. P. 26(a)(1), Plaintiff the District of Columbia, by its attorneys,

makes the following Initial Disclosures.


                                        INTRODUCTION

       1.      These Initial Disclosures are based upon information presently known to the

District of Columbia. They are made without prejudice to producing information, documents, or

data that are (a) subsequently discovered or determined to be relevant for any purpose, or (b)

produced as a result of ongoing investigations, or (c) subsequently determined to have been

omitted from these disclosures during discovery or at trial.

       2.      Plaintiff District of Columbia reserves the right at any time to revise and/or

supplement these Initial Disclosures.

       3.      Plaintiff District of Columbia hereby expressly reserves all objections to the use of

these Initial Disclosures or any of the information and documents referenced herein in this case.

By referring to documents in the Initial Disclosures, Plaintiff District of Columbia makes no


                                                 1
       Case 1:18-cv-02921-JMF Document 462-1 Filed 11/01/18 Page 2 of 81



representations or concessions regarding the relevancy or appropriateness of any particular

document or types of documents.

       4.      Plaintiff District of Columbia’s identification of individuals pursuant to Rule

26(a)(1)(A)(i) is not intended to preclude Plaintiffs from obtaining discovery of individuals not

presently identified. Plaintiff District of Columbia incorporates all individuals identified by all

other parties in these Initial Disclosures and reserves the right to depose, and to rely upon the

testimony of, all such individuals in support of its claims.

       5.      Plaintiff District of Columbia’s identification or production of documents pursuant

to Rule 26(a)(1)(A)(ii) is limited to those documents within its possession, custody or control.

Plaintiff District of Columbia reserves the right to use all documents produced by any party or

non-party to this action. With these Initial Disclosures, Plaintiff District of Columbia is not

identifying documents protected from disclosure by the attorney-client, work product or other

applicable privileges. Nor does Plaintiff District of Columbia waive the right to object to

Defendants’ discovery requests on any basis, including, but not limited to, relevancy, over-breadth,

and all applicable privileges.

                                 INITIAL DISCLOSURES

I. Fed R. Civ. P. 26(a)(1)(A)(i) disclosures:

       The below listed persons are likely to have discoverable information that Plaintiff District

of Columbia may use to support Plaintiff’s claims as detailed in the First Amended Complaint.

Plaintiff District of Columbia expressly reserves the right to supplement this disclosure:

   Name                          Contact                Subjects of Discoverable Information
                                 Information

  Fitzroy Lee, PhD               Office of the          Witness has knowledge of the impact of
  Deputy CFO and Chief           Attorney General       decennial census population counts on
  Economist                      for the District of    District of Columbia funding and budgets.
                                 Columbia, 441 4th

                                                  2
    Case 1:18-cv-02921-JMF Document 462-1 Filed 11/01/18 Page 3 of 81



                             Street, N.W., Suite
                             630 South,
                             Washington, DC
                             20001

Sam Zimbabwe                 Office of the         Witness has knowledge of the impact of
Chief Project Delivery       Attorney General      decennial census population counts on
Officer                      for the District of   highway planning and construction and
Office of the Director       Columbia, 441 4th     other funding for the District.
District Department of       Street, N.W., Suite
Transportation               630 South,
                             Washington, DC
                             20001

Elisabeth Morse, Division    Office of the         Witness has knowledge of the impact of
of Systems and Supports      Attorney General      decennial census population counts on
(K-12)                       for the District of   education and other funding for the
D.C. Office of the State     Columbia, 441 4th     District.
Superintendent of            Street, N.W., Suite
Education                    630 South,
                             Washington, DC
                             20001

Elizabeth Groginsky,         Office of the         Witness has knowledge of the impact of
Division of Early Learning   Attorney General      decennial census population counts on
D.C. Office of the State     for the District of   education and other funding for the
Superintendent of            Columbia, 441 4th     District.
Education                    Street, N.W., Suite
                             630 South,
                             Washington, DC
                             20001

Rachel Gittinger, Director   Central American      The witness has knowledge of the impact of
of Citizenship and Civic     Resource Center,      the citizenship question on community
Engagement                   1460 Columbia         members’ willingness to participate in the
                             Road NW, Suite        decennial census process. The witness has
                             C-1, Washington,      knowledge of the heightened fears
                                                   surrounding the 2020 decennial census.
                             DC 20009

Corporate designee(s) of     Office of the         Witness has knowledge of the impact of
the D.C. Department of       Attorney General      decennial census population counts on
Human Services               for the District of   Supplemental Nutrition Assistance
                             Columbia, 441 4th     Program, Foster Care, WIC, and other
                             Street, N.W., Suite   funding for the District.
                             630 South,
                             Washington, DC
                             20001


                                            3
       Case 1:18-cv-02921-JMF Document 462-1 Filed 11/01/18 Page 4 of 81



  Joy Phillips, PhD             Office of the         Witness has information regarding the
  Associate Director, D.C.      Attorney General      District of Columbia’s use of census
  State Data Center             for the District of   information, its previous and ongoing
  D.C. Office of Planning       Columbia, 441 4th     efforts to improve its residents’ responses
                                Street, N.W., Suite   to the census and the District’s Complete
                                630 South,            Count Committee, the presence of hard-
                                Washington, DC        to-count populations in the District of
                                20001                 Columbia, and areas particularly
                                                      vulnerable to undercounting.

  Lindsey Parker, Deputy        Office of the         The witness has information regarding the
  Chief of Staff, Executive     Attorney General      District of Columbia’s Complete Count
  Office of the Mayor           for the District of   Committee and its efforts to mitigate the
                                Columbia, 441 4th     impact of the citizenship question on non-
                                Street, N.W., Suite   response rates. Witness has knowledge
                                630 South,            concerning outreach efforts conducted by
                                Washington, DC        the Census Bureau.
                                20001


II. Fed R. Civ. P. 26(a)(1)(A)(ii) disclosures:

       The documents and electronically stored information (collectively, “Documents”) in

Plaintiff District of Columbia’s possession, custody, or control that may be used to support its

claims are described as follows. Plaintiff District of Columbia expressly reserves its right to

supplement this disclosure:

 Document Description                                       Document Location
 Demographic reports concerning hard-to-count               These documents are being
 populations                                                prepared by the D.C. Office of
                                                            Planning, and when in final form
                                                            they will be provided to the New
                                                            York Attorney General’s Office to
                                                            be kept in a Central Repository.
 Proposals and plans to mitigate non-response.              These documents are being
                                                            prepared by the D.C. Complete
                                                            Count Committee, and when in
                                                            final form they will be provided to
                                                            the New York Attorney General’s
                                                            Office to be kept in a Central
                                                            Repository.


                                                  4
     Case 1:18-cv-02921-JMF Document 462-1 Filed 11/01/18 Page 5 of 81



Budget analyses of the impact of undercount.        These documents are being
                                                    prepared by the D.C. Office of the
                                                    Chief Financial Officer, and when
                                                    in final form they will be provided
                                                    to the New York Attorney
                                                    General’s Office to be kept in a
                                                    Central Repository.
D.C. Code § 1-1101.01                               This document is at a central
                                                    repository administered by the New
                                                    York Attorney General’s Office.
Report on Bill 19-219 the “Ward Redistricting       This document is at a central
Amendment Act of 2011”                              repository administered by the New
                                                    York Attorney General’s Office.
THE 2010 CENSUS: HOW COMPLETE COUNT                 This document is at a central
COMMITTEES, LOCAL GOVERNMENTS,                      repository administered by the New
PHILANTHROPIC ORGANIZATIONS, NOT-FOR-               York Attorney General’s Office.
PROFITS AND THE BUSINESS COMMUNITY CAN
CONTRIBUTE TO AN ACCURATE CENSUS,
HEARING BEFORE THE SUBCOMMITTEE ON
INFORMATION POLICY, CENSUS, AND
NATIONAL ARCHIVES OF THE COMMITTEE ON
OVERSIGHT AND GOVERNMENT REFORM
HOUSE OF REPRESENTATIVES (Dec. 2, 2009)
Subcommittee Report on Bill 14-137, the “Ward       This document is at a central
Redistricting Amendment Act of 2001”                repository administered by the New
                                                    York Attorney General’s Office.
D.C. Code § 1-1041.02                               This document is at a central
                                                    repository administered by the New
                                                    York Attorney General’s Office.
D.C. Code § 1-309.03                                This document is at a central
                                                    repository administered by the New
                                                    York Attorney General’s Office.
D.C. Code § 2-1010                                  This document is at a central
                                                    repository administered by the New
                                                    York Attorney General’s Office.
D.C. Code § 6-1502                                  This document is at a central
                                                    repository administered by the New
                                                    York Attorney General’s Office.


                                                5
       Case 1:18-cv-02921-JMF Document 462-1 Filed 11/01/18 Page 6 of 81




III. Fed R. Civ. P. 26(a)(1)(A)(iii) disclosures – Computation of Damages:

       Not applicable.

IV. Fed R. Civ. P. 26(a)(1)(A)(iv) disclosures – Insurance Statements:

       Not applicable.

V. Fed. R. Civ. P. 26(a)(2)(A) – Expert Testimony:

       Plaintiff District of Columbia will provide disclosures of expert testimony as required by Rule

26(a)(2) on the schedule directed by the Court and as required by Rule 26(a)(2)(D) of the Federal

Rules of Civil Procedure.



DATED this 31st day of August, 2018.




                                              KARL A. RACINE
                                              Attorney General for the District of Columbia

                                              ROBYN R. BENDER*
                                              Deputy Attorney General,
                                              Public Advocacy Division

                                              By: /s/ Valerie M. Nannery

                                              Valerie M. Nannery, Assistant Attorney General
                                              (admitted pro hac vice)
                                              Public Advocacy Division
                                              441 4th Street, NW
                                              Suite 650 North
                                              Washington, DC 20001
                                              valerie.nannery@dc.gov
                                              Tel. (202) 442-9596
                                              Fax (202) 730-1465




                                                 6
       Case 1:18-cv-02921-JMF Document 462-1 Filed 11/01/18 Page 7 of 81



                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK


   STATE OF NEW YORK, et al.,

                           Plaintiffs,

              v.                                       18-CV-2921 (JMF)

   UNITED STATES DEPARTMENT
   OF COMMERCE, et al.,

                           Defendants.




       Pursuant to Fed R. Civ. P. 26(a)(1), Plaintiff the Commonwealth of Massachusetts, by and

through its Attorney General, Maura Healey, hereby amends with the following its Initial

Disclosures of July 19, 2018, as additional information has become known to the Commonwealth

in the interim.


                                         INTRODUCTION

       1.         These Amended Initial Disclosures are based upon information presently known to

the Commonwealth of Massachusetts. They are made without prejudice to producing during

discovery or at trial information, documents, or data that are (a) subsequently discovered or

determined to be relevant for any purpose, or (b) produced as a result of ongoing investigations,

or (c) subsequently determined to have been omitted from these disclosures.

       2.         Plaintiff the Commonwealth of Massachusetts reserves the right at any time to

revise and/or supplement these Initial Disclosures.

       3.         Plaintiff the Commonwealth of Massachusetts hereby expressly reserves all

objections to the use for any purpose of these Initial Disclosures or any of the information and

documents referenced herein in this case. By referring to documents in the Initial Disclosures,

                                                 1
       Case 1:18-cv-02921-JMF Document 462-1 Filed 11/01/18 Page 8 of 81



Plaintiff the Commonwealth of Massachusetts makes no representations or concessions regarding

the relevancy or appropriateness of any particular documents or types of documents.

        4.      Plaintiff the Commonwealth of Massachusetts’s identification of individuals

pursuant to Rule 26(a)(1)(A)(i) is not intended to preclude Plaintiff from obtaining discovery of

individuals not presently identified. Plaintiff the Commonwealth of Massachusetts incorporates all

individuals identified by all other parties in Plaintiff’s Initial Disclosures and reserves the right to

depose, and to rely upon the testimony of, all such individuals in support of its claims.

        5.      Plaintiff the Commonwealth of Massachusetts’s identification or production of

documents pursuant to Rule 26(a)(1)(A)(ii) is limited to those documents within its possession,

custody or control. Plaintiff the Commonwealth of Massachusetts reserves the right to use all

documents produced by any party or non-party to this action. With these Initial Disclosures,

Plaintiff the Commonwealth of Massachusetts is not identifying documents protected from

disclosure by the attorney-client, work product or other applicable privileges. Nor does Plaintiff

the Commonwealth of Massachusetts waive the right to object to Defendants’ discovery requests

on any basis, including, but not limited to, relevancy, over-breadth, and all applicable privileges.

                                 AMENDED INITIAL DISCLOSURES

I. Fed R. Civ. P. 26(a)(1)(A)(i) disclosures:

        The below listed persons are likely to have discoverable information that Plaintiff the

Commonwealth of Massachusetts may use to support Plaintiff’s claims as detailed in the First

Amended Complaint. Plaintiff the Commonwealth of Massachusetts expressly reserves the right

to supplement this disclosure:




                                                   2
     Case 1:18-cv-02921-JMF Document 462-1 Filed 11/01/18 Page 9 of 81



Name                         Contact Information               Subjects of Discoverable
                                                               Information

Michelle K. Tassinari,       Contact through Counsel for the   Witness has knowledge of:
Director/Legal Counsel,      Commonwealth of Massachusetts
Elections Division,                                            -Complete Count activities within
Office of the Secretary of                                     Massachusetts
the Commonwealth of
Massachusetts                                                  -State-level grant making to
                                                               community groups to fund
                                                               outreach to hard-to-count
                                                               populations and expand census
                                                               participation

                                                               - The impact of the decennial
                                                               census population count on the
                                                               municipal re-precincting process,
                                                               which creates the building blocks
                                                               for redistricting in Massachusetts

Katherine Harvell,           Contact through Counsel for the   Witness has knowledge of:
Chief Financial Officer,     Commonwealth of Massachusetts
Massachusetts Executive                                        -How federal funding for health
Office of Health and                                           related issues received in
Human Services                                                 Massachusetts is calculated
(EOHHS).
                                                               -How an undercount of the
                                                               population of Massachusetts could
                                                               impact the amount of funding
                                                               received

                                                               -How a reduction in federal
                                                               funding would impact
                                                               Massachusetts programs

Liza Ryan,                   Contact through Counsel for the   Witness has knowledge of:
Organizing Director,         Commonwealth of Massachusetts
Massachusetts Immigrant                                        -The impact of the citizenship
and Refugee Advocacy                                           question on community members’
Coalition (MIRA)                                               willingness to participate in the
                                                               decennial census process

                                                               -The heightened fears surrounding
                                                               the 2020 decennial census

                                                               -Outreach efforts conducted to
                                                               encourage participation in the
                                                               census and complete count
                                                               activities

Beth Huang                   Contact through Counsel for the   Witness has knowledge of:
Director,                    Commonwealth of Massachusetts


                                                   3
      Case 1:18-cv-02921-JMF Document 462-1 Filed 11/01/18 Page 10 of 81



  Massachusetts Voter                                           -The impact of the citizenship
  Table                                                         question on community members’
                                                                willingness to participate in the
                                                                decennial census process

                                                                -The heightened fears surrounding
                                                                the 2020 decennial census

                                                                -Outreach efforts conducted to
                                                                encourage participation in the
                                                                census and complete count
                                                                activities

  Phillip Granberry, PhD    Contact through Counsel for the     Witness has knowledge of:
                            Commonwealth of Massachusetts
                                                                -The presence of hard-to-count
                                                                populations in Massachusetts

                                                                -Areas particularly vulnerable to
                                                                undercounting

                                                                -Surveying hard-to-count
                                                                populations in Massachusetts




II. Fed R. Civ. P. 26(a)(1)(A)(ii) disclosures:

       Plaintiff the Commonwealth of Massachusetts expressly reserves its right to supplement

this disclosure with documents or electronically stored information.


III. Fed R. Civ. P. 26(a)(1)(A)(iii) disclosures – Computation of Damages:

       Not applicable.


IV. Fed R. Civ. P. 26(a)(1)(A)(iv) disclosures – Insurance Statements:

       Not applicable.


V. Fed. R. Civ. P. 26(a)(2)(A) – Expert Testimony:




                                                  4
      Case 1:18-cv-02921-JMF Document 462-1 Filed 11/01/18 Page 11 of 81



       Plaintiff will provide disclosures of expert testimony as required by Rule 26(a)(2) on the

schedule directed by the Court and as required by Rule 26(a)(2)(D) of the Federal Rules of Civil

Procedure.



DATED this 17th day of August, 2018.




                             MAURA HEALEY
                             Attorney General for the Commonwealth of Massachusetts


                              By:   /s Jonathan Miller
                                    Jonathan Miller, Assistant Attorney General
                                    Miranda Cover, Assistant Attorney General
                                    Ann E. Lynch, Assistant Attorney General
                                    Public Protection & Advocacy Bureau
                                    Massachusetts Attorney General’s Office
                                    One Ashburton Place
                                    Boston, MA 02108
                                    Jonathan.Miller@state.ma.us
                                    Mercy.Cover@state.ma.us
                                    Ann.Lynch@state.ma.us
                                    Tel. (617) 727-2200
                                    Fax (617) 727-5762




                                               5
      Case 1:18-cv-02921-JMF Document 462-1 Filed 11/01/18 Page 12 of 81



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


  STATE OF NEW YORK, et al.,

                          Plaintiffs,

               v.                                      18-CV-2921 (JMF)

  UNITED STATES DEPARTMENT
  OF COMMERCE, et al.,

                          Defendants.




       Pursuant to Fed R. Civ. P. 26(a)(1), Plaintiff the People of the City of Columbus, by its

attorney, Zachary M. Klein of the City Attorney’s Office of Columbus, makes the following Initial

Disclosures.
                                        INTRODUCTION

       1.       These Initial Disclosures are based upon information presently known to the City

of Columbus. They are made without prejudice to producing during discovery or at trial

information, documents, or data that are (a) subsequently discovered or determined to be relevant

for any purpose, or (b) produced as a result of ongoing investigations, or (c) subsequently

determined to have been omitted from these disclosures.

       2.       Plaintiff City of Columbus reserves the right at any time to revise and/or

supplement these Initial Disclosures.

       3.       Plaintiff City of Columbus hereby expressly reserves all objections to the use for

any purpose of these Initial Disclosures or any of the information and documents referenced herein

in this case. By referring to documents in the Initial Disclosures, Plaintiff City of Columbus makes




                                                 1
      Case 1:18-cv-02921-JMF Document 462-1 Filed 11/01/18 Page 13 of 81



no representations or concessions regarding the relevancy or appropriateness of any particular

documents or types of documents.

       4.      Plaintiff City of Columbus’s identification of individuals pursuant to Rule

26(a)(1)(A)(i) is not intended to preclude Plaintiff from obtaining discovery of individuals not

presently identified. Plaintiff City of Columbus incorporates all individuals identified by all other

parties in Plaintiff’s Initial Disclosures and reserves the right to depose, and to rely upon the

testimony of, all such individuals in support of its claims.

       5.      Plaintiff City of Columbus’s identification or production of documents pursuant to

Rule 26(a)(1)(A)(ii) is limited to those documents within its possession, custody or control.

Plaintiff City of Columbus reserves the right to use all documents produced by any party or non-

party to this action. With these Initial Disclosures, Plaintiff City of Columbus is not identifying

documents protected from disclosure by the attorney-client, work product or other applicable

privileges. Nor does Plaintiff City of Columbus waive the right to object to Defendants’ discovery

requests on any basis, including, but not limited to, relevancy, over-breadth, and all applicable

privileges.

                                INITIAL DISCLOSURES

I. Fed R. Civ. P. 26(a)(1)(A)(i) disclosures:

       The below listed persons are likely to have discoverable information that Plaintiff City of

Columbus may use to support Plaintiff’s claims as detailed in the First Amended Complaint.

Plaintiff City of Columbus expressly reserves the right to supplement this disclosure:

   Name                             Subjects of Discoverable Information

  Anita Clark, fiscal manager in This witness has knowledge of how census driven funds are
  the Columbus Department of distributed to various City organizations and how such
  Health                         decisions are made. Witness also has information about how
                                 much money was expended by each City organization.


                                                  2
      Case 1:18-cv-02921-JMF Document 462-1 Filed 11/01/18 Page 14 of 81



  Carolyn Thurman, Grants          This witness has information regarding the grant formulas
  management coordinator,          that are used to calculate how much funding the City of
  department of finance and        Columbus will receive based on census data.
  management for the City of
  Columbus

  Doug Murray, Policy              This witness has knowledge of the City’s efforts to prepare
  Advisor, Mayor’s Office          for the 2020 census.

  Inna Kinney, CEO of              This witness has knowledge of the impact census driven
  Economic Community               funds have on the City of Columbus. Witness can also speak
  Development Institute            on the hardship the city will face if such funds are not
                                   representative of our population.

  Mohamud Jama, Director of        This witness also has information regarding how an
  the New American Political       additional citizenship question will affect Somali turnout in
  Action Committee                 the census and how a decrease in census-driven funds will
                                   affect this community.

  Ramona Reyes, Director of        This witness has information regarding how adding a
  Our Lady of Guadalope            citizenship question to the census will affect Latino turnout.
  Center                           Witness also has information regarding how a decrease in
                                   census-driven funds will affect the Latino population in
                                   Columbus.

  Roger Cloern, fiscal division    This witness has information regarding the grant formulas
  at the Columbus Department       that are used to calculate how much funding the City of
  of Health                        Columbus will receive based on census data.

  Steve Fireman, GC of             This witness has knowledge of the impact census driven
  Economic Community               funds have on the City of Columbus. Witness can also speak
  Development Institute            on the hardship the city will face if such funds are not
                                   representative of our population.


       Each of the above listed witnesses can be contacted through counsel at the Columbus

City Attorney’s office. Contact information for counsel is:

               Alexandra Pickerill or Richard Coglianese
               77 North Front Street
               Columbus, Ohio 43215
               (614)645-6945 (phone)
               (614)645-0818 (phone)
               (614)645-6949 (fax)
               anpickerill@columbus.gov
               rncoglianese@columbus.gov


                                                3
      Case 1:18-cv-02921-JMF Document 462-1 Filed 11/01/18 Page 15 of 81




II. Fed R. Civ. P. 26(a)(1)(A)(ii) disclosures:

       The documents and electronically stored information (collectively, “Documents”) in

Plaintiff City of Columbus’s possession, custody, or control that may be used by Plaintiff City of

Columbus to support its claims are described as follows. Plaintiff City of Columbus expressly

reserves its right to supplement this disclosure:

 Document Description                                       Document Location
 2015 Comprehensive Annual Financial Report                 This document is at a central
                                                            repository administered by the New
                                                            York Attorney General’s Office
 Details how much money was received in federal funds
 and where those funds were allocated in fiscal year
 2015.
 2016 Comprehensive Annual Financial Report                 This document is at a central
                                                            repository administered by the New
                                                            York Attorney General’s Office
 Details how much money was received in federal funds
 and where those funds were allocated in fiscal year
 2016.
 2017 Comprehensive Annual Financial Report                 This document is at a central
                                                            repository administered by the New
                                                            York Attorney General’s Office
 Details how much money was received in federal funds
 and where those funds were allocated in fiscal year
 2017.
 Assistance Data Catalog of Federal Domestic                This document is at a central
 Assistance                                                 repository administered by the New
                                                            York Attorney General’s Office
 2017 Schedule of Expenditure and Federal Awards            This document is at a central
                                                            repository administered by the New
                                                            York Attorney General’s Office




                                                    4
     Case 1:18-cv-02921-JMF Document 462-1 Filed 11/01/18 Page 16 of 81



2017 Schedule of Expenditure and Federal Awards with   This document is at a central
hand-written department allocations.                   repository administered by the New
                                                       York Attorney General’s Office

Details which departments within the City are given
federal funds based on the census data.
Census Driven Federal Funds_Columbus                   This document is at a central
                                                       repository administered by the New
                                                       York Attorney General’s Office
This excel spreadsheet shows where census-driven
funds have been allocated in the City of Columbus.




                                             5
      Case 1:18-cv-02921-JMF Document 462-1 Filed 11/01/18 Page 17 of 81




III. Fed R. Civ. P. 26(a)(1)(A)(iii) disclosures – Computation of Damages:

       Not applicable.

IV. Fed R. Civ. P. 26(a)(1)(A)(iv) disclosures – Insurance Statements:

       Not applicable.

V. Fed. R. Civ. P. 26(a)(2)(A) – Expert Testimony:

       Plaintiff will provide disclosures of expert testimony as required by Rule 26(a)(2) on the

schedule directed by the Court and as required by Rule 26(a)(2)(D) of the Federal Rules of Civil

Procedure.



DATED this 4th day of September, 2018.




                                            Zach Klein
                                            City Attorney of the City of Ohio

                                             /s/ Zach Klein
                                            Zach Klein
                                            Columbus City Attorney
                                            77 North Front Street
                                            Columbus Ohio, 43215
                                            (614)645-7385
                                            zmklein@columbus.gov




                                               6
      Case 1:18-cv-02921-JMF Document 462-1 Filed 11/01/18 Page 18 of 81



                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


STATE OF NEW YORK, et al.,

                       Plaintiffs,

            v.                                       18-CV-2921 (JMF)

UNITED STATES DEPARTMENT
OF COMMERCE, et al.,

                       Defendants.




       Pursuant to Fed R. Civ. P. 26(a)(1), Plaintiff the People of the City of New York by its

attorney, Zachary W. Carter, Corporation Counsel of the City of New York, makes the following

Initial Disclosures.


                                        INTRODUCTION

       1.        These Initial Disclosures are based upon information presently known to City of

New York. They are made without prejudice to producing during discovery or at trial

information, documents, or data that are (a) subsequently discovered or determined to be relevant

for any purpose, or (b) produced as a result of ongoing investigations, or (c) subsequently

determined to have been omitted from these disclosures.

       2.        Plaintiff City of New York reserves the right at any time to revise and/or

supplement these Initial Disclosures.

       3.        Plaintiff City of New York hereby expressly reserves all objections to the use for

any purpose of these Initial Disclosures or any of the information and documents referenced

herein in this case. By referring to documents in the Initial Disclosures, Plaintiff City of New



                                                 1
      Case 1:18-cv-02921-JMF Document 462-1 Filed 11/01/18 Page 19 of 81



York makes no representations or concessions regarding the relevancy or appropriateness of any

particular documents or types of documents.

       4.      Plaintiff City of New York’s identification of individuals pursuant to Rule

26(a)(1)(A)(i) is not intended to preclude Plaintiff from obtaining discovery of individuals not

presently identified. Plaintiff City of New York incorporates all individuals identified by all

other parties in Plaintiff’s Initial Disclosures and reserves the right to depose, and to rely upon

the testimony of, all such individuals in support of its claims.

       5.      Plaintiff City of New York’s identification or production of documents pursuant

to Rule 26(a)(1)(A)(ii) is limited to those documents within its possession, custody or control.

Plaintiff City of New York reserves the right to use all documents produced by any party or non-

party to this action. With these Initial Disclosures, Plaintiff City of New York is not identifying

documents protected from disclosure by the attorney-client, work product or other applicable

privileges. Nor does Plaintiff City of New York waive the right to object to Defendants’

discovery requests on any basis, including, but not limited to, relevancy, over-breadth, and all

applicable privileges.

                                INITIAL DISCLOSURES

I. Fed R. Civ. P. 26(a)(1)(A)(i) disclosures:

       The below listed persons are likely to have discoverable information that Plaintiff City of

New York may use to support Plaintiff’s claims as detailed in the First Amended Complaint.

Plaintiff City of New York expressly reserves the right to supplement this disclosure:

  Name                        Contact Information       Subjects of Discoverable Information

 Joseph Salvo, Director of    Ajay Saini                Witness has information regarding the
 Population Division,         Assistant Attorney        presence of hard-to-count populations in
 NYC Department of City       General                   NYC, and areas particularly vulnerable to
 Planning                     Civil Rights Bureau       undercounting. Witness has knowledge


                                                  2
     Case 1:18-cv-02921-JMF Document 462-1 Filed 11/01/18 Page 20 of 81



                          New York State            concerning the outreach efforts conducted
                          Office of the Attorney    by the Census Bureau.
                          General
                          28 Liberty Street, 20th
                          Floor
                          New York, NY 10271
                          (212) 416-8714


Peter Lobo, Deputy        Ajay Saini                Witness has information regarding the
Director of Population    Assistant Attorney        presence of hard-to-count populations in
Division, NYC             General                   NYC, and areas particularly vulnerable to
Department of City        Civil Rights Bureau       undercounting.
Planning                  New York State
                          Office of the Attorney
                          General
                          28 Liberty Street, 20th
                          Floor
                          New York, NY 10271
                          (212) 416-8714


Nicolas Storellicastro,   Ajay Saini                Witness has knowledge of the impact of
Associate Director, NYC   Assistant Attorney        decennial census population counts on
Office of Management      General                   New York City’s federal grant funding
and Budget                Civil Rights Bureau       and budgets.
                          New York State
                          Office of the Attorney
                          General
                          28 Liberty Street, 20th
                          Floor
                          New York, NY 10271
                          (212) 416-8714

Bitta Mostofi,            Ajay Saini                Witness has knowledge of the impact the
Commissioner, New         Assistant Attorney        addition of a citizenship question will
York City Mayor’s         General                   have on response rates among immigrant
Office of Immigrant       Civil Rights Bureau       New Yorkers.
Affairs                   New York State
                          Office of the Attorney
                          General
                          28 Liberty Street, 20th
                          Floor
                          New York, NY 10271
                          (212) 416-8714



                                             3
Case 1:18-cv-02921-JMF Document 462-1 Filed 11/01/18 Page 21 of 81




                                4
      Case 1:18-cv-02921-JMF Document 462-1 Filed 11/01/18 Page 22 of 81



II. Fed R. Civ. P. 26(a)(1)(A)(ii) disclosures:

       The documents and electronically stored information (collectively, “Documents”) in

Plaintiff City of New York’s possession, custody, or control that may be used by Plaintiff City of

New York to support its claims are described as follows. Plaintiff City of New York expressly

reserves its right to supplement this disclosure:

Document Description                                       Document Location
The City of New York’s 2000 Census Appeal              This document is at a central
Documentation                                          repository administered by the New
Submitted to the Census Address List Appeals Office by York Attorney General’s Office.
the New York City Department of City Planning,
February 8, 2000.


2010 Census Local Review of Census Addresses               This document is at a central
(LUCA) Documentation                                       repository administered by the New
Submitted by the City of New York on December 17,          York Attorney General’s Office.
2009.


https://www.census.gov/programs-surveys/decennial-         This document is at a central
census/2020-census/planning-management/planning-           repository administered by the New
docs/operational-plan.html                                 York Attorney General’s Office.




                                                    5
      Case 1:18-cv-02921-JMF Document 462-1 Filed 11/01/18 Page 23 of 81




III. Fed R. Civ. P. 26(a)(1)(A)(iii) disclosures – Computation of Damages:

       Not applicable.

IV. Fed R. Civ. P. 26(a)(1)(A)(iv) disclosures – Insurance Statements:

       Not applicable.

V. Fed. R. Civ. P. 26(a)(2)(A) – Expert Testimony:

       Plaintiff will provide disclosures of expert testimony as required by Rule 26(a)(2) on the

schedule directed by the Court and as required by Rule 26(a)(2)(D) of the Federal Rules of Civil

Procedure.



DATED this 4th day of September, 2018.




                                            ZACHARY W. CARTER
                                            Corporation Counsel of the City of New York
                                            100 Church Street
                                            New York, NY 10007
                                            Tel: (212) 356-4055



                                            By: ________/s/__________________
                                                Tonya Jenerette
                                                Assistant Corporation Counsel
                                                New York City Law Department
                                                100 Church Street
                                                New York, NY 10007
                                                (212) 356-4055
                                                tjeneret@law.nyc.gov




                                               6
       Case 1:18-cv-02921-JMF Document 462-1 Filed 11/01/18 Page 24 of 81



                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK


  STATE OF NEW YORK, et al.,

                             Plaintiffs,

              V.                                       18-CV-2921 (JMF)

  UNITED STATES DEPARTMENT
  OF COMMERCE, et al.,

                             Defendants.




       Pursuant to Fed R. Civ. P. 26(a)(1), Plaintiff the City of Seattle, by its attorneys, Peter S.

Holmes, Seattle City Attorney, and Gary T. Smith, Assistant City Attorney, makes the following

First Amended Initial Disclosures to identify additional persons likely to have discoverable

information that Plaintiff City of Seattle may use to support Plaintiff's claims as detailed in the

First Amended Complaint.


                                           INTRODUCTION

       1.      These Initial Disclosures are based upon infor nation presently known to the City

of Seattle. They are made without prejudice to producing during discovery or at trial information,

documents, or data that are (a) subsequently discovered or determined to be relevant for any

purpose, or (b) produced as a result of ongoing investigations, or (c) subsequently determined to

have been omitted from these disclosures.

       2.      Plaintiff City of Seattle reserves the right at any time to revise and/or supplement

these Initial Disclosures.

       3.      Plaintiff City of Seattle hereby expressly reserves all objections to the use for any

purpose of these Initial Disclosures or any of the information and documents referenced herein in

                                                 1
       Case 1:18-cv-02921-JMF Document 462-1 Filed 11/01/18 Page 25 of 81



this case. By referring to documents in the Initial Disclosures, Plaintiff City of Seattle makes no

representations or concessions regarding the relevancy or appropriateness of any particular

documents or types of documents.

       4.      Plaintiff City of Seattle's identification of individuals pursuant to Rule

26(a)(1)(A)(i) is not intended to preclude Plaintiff from obtaining discovery of individuals not

presently identified. Plaintiff City of Seattle incorporates all individuals identified by all other

parties in Plaintiff's Initial Disclosures and reserves the right to depose, and to rely upon the

testimony of, all such individuals in support of its claims.

       5.      Plaintiff City of Seattle's identification or production of documents pursuant to

Rule 26(a)(1)(A)(ii) is limited to those documents within its possession, custody or control.

Plaintiff City of Seattle reserves the right to use all documents produced by any party or non-party

to this action. With these Initial Disclosures, Plaintiff City of Seattle is not identifying documents

protected from disclosure by the attorney-client, work product or other applicable privileges. Nor

does Plaintiff City of Seattle waive the right to object to Defendants' discovery requests on any

basis, including, but not limited to, relevancy, over-breadth, and all applicable privileges.

                                AMENDED INITIAL DISCLOSURES

I. Fed R. Civ. P. 26(a)(1)(A)(i) disclosures:

       The below listed persons are likely to have discoverable information that Plaintiff City of

Seattle may use to support Plaintiff's claims as detailed in the First Amended Complaint. Plaintiff

City of Seattle expressly reserves the right to supplement this disclosure:

   Name                 Contact Information                     Subjects of Discoverable
                                                                Information

  Kelsey Beck,          c/o Gary Smith —                        The witness has knowledge of the
  Regional Affairs      Gary.Smith@seattle.gov                  impact of decennial census
  Director, Office of
  Intergovernmental
                                                  2
    Case 1:18-cv-02921-JMF Document 462-1 Filed 11/01/18 Page 26 of 81



Relations (OIR),                                  population counts on state/local
City of Seattle                                   funding and budgets.

Ben Noble,           c/o Gary Smith —             The witness has knowledge of the
Director of the      Gary.Smith@seattle.gov       impact of decennial census
City Budget                                       population counts on state/local
Office, City of                                   funding and budgets.
Seattle

Joaquin Uy,          c/o Gary Smith —             The witness has knowledge of the
Communications       Gary.Smith@seattle.gov       impact of the citizenship question
and Outreach                                      on community members'
Manager, Office                                   willingness to participate in the
of Immigrant and                                  decennial census process. The
Refugee Affairs,                                  witness has knowledge of the
City of Seattle                                   heightened fears surrounding the
                                                  2020 decennial census. Witness
                                                  has knowledge concerning
                                                  outreach efforts conducted by the
                                                  Census Bureau.

Mahnaz Eshetu,     c/o Gary Smith —               The witness has knowledge of the
Executive Director Gary.Smith@seattle.gov         impact of the citizenship question
of Refugee                                        on community members'
Women's Alliance                                  willingness to participate in the
                                                  decennial census process. The
                                                  witness has knowledge of the
                                                  heightened fears surrounding the
                                                  2020 decennial census. Witness
                                                  has knowledge concerning
                                                  outreach efforts conducted by the
                                                  Census Bureau.

Diana Canzoneri,     c/o Gary Smith —             Witness has information
Demographer,         Gary.Smith@seattle.gov       regarding the presence of hard-to-
Office of Planning                                count populations in Seattle, and
and Community                                     areas particularly vulnerable to
Development                                       undercounting.
(OPCD), City of
Seattle

Sierra Howlett       c/o Gary Smith —             Witness has information
Browne, Federal      Gary.Smith@seattle.gov       regarding the impact of the
Affairs Director,                                 decennial census population
Office of                                         count on the state redistricting
Intergovernmental                                 process.



                                              3
    Case 1:18-cv-02921-JMF Document 462-1 Filed 11/01/18 Page 27 of 81




Relations (OIR),
City of Seattle

Kenny Pittman,       c/o Gary Smith —             Witness has information
Senior Policy        Gary.Smith@seattle.gov       regarding the impact of the
Advisor, Office of                                decennial census population
Intergovernmental                                 count on the City of Seattle
Relations (OIR),                                  redistricting process.
City of Seattle

Amy Nguyen,          do Gary Smith —              The witness has information
Community            Gary.Smith@seattle.gov       regarding Seattle's efforts to
Programs                                          mitigate the impact of the
Strategic Advisor,                                citizenship question on non-
Department of                                     response rates. Witness has
Neighborhoods,                                    knowledge concerning outreach
City of Seattle                                   efforts conducted by the Census
                                                  Bureau.




                                              4
       Case 1:18-cv-02921-JMF Document 462-1 Filed 11/01/18 Page 28 of 81



II. Fed R. Civ. P. 26(a)(1)(A)(ii) disclosures:

       The documents and electronically stored information (collectively, "Documents") in

Plaintiff City of Seattle's possession, custody, or control that may be used by Plaintiff City of

Seattle to support its claims are described as follows. Plaintiff City of Seattle expressly reserves

its right to supplement this disclosure:

 Document Description                                        Document Location

 Census Committee Proposal.pptx: City Proposed               This document is at a central
 Census Committee Structure                                  repository administered by the New
                                                             York Attorney General's Office

 MEMO re 2020 Census CCC.PDF: Briefing                       This document is at a central
 Memorandum: 2020 Census Complete Count                      repository administered by the New
 Committee Proposal                                          York Attorney General's Office

 \Webpages\About Seattle - OPCD seattle_gov.htm:             This document is at a central
 Webpage providing Seattle's Population and Household        repository administered by the New
 Statistics                                                  York Attorney General's Office

 Census Open House Working Planning Outline DATA             This document is at a central
 COLLAB.docx: Draft Outline and Agenda City of               repository administered by the New
 Seattle Census Open House                                   York Attorney General's Office

 Copy of OPCD Mayor's Transition Section II Issue List       This document is at a central
 sa dc.xlsx: Spreadsheet provided by OPCD to support         repository administered by the New
 Mayor's transition                                          York Attorney General's Office

 Data Disagg_ A Summary of Best Practice Examples            This document is at a central
 and Challenges from the Pop-Level Subcmte.pptx: A           repository administered by the New
 Summary of Best Practice Examples and Challenges:           York Attorney General's Office
 Analyzing and Reporting Population Demographic Data
 - Produced by the Data Disaggregation Task Force
 Population-Level Subcommittee

 ACS_12_5YR_Foreign Born incl East African                   This document is at a central
 estim.xls: S0502: Selected Characteristics of the           repository administered by the New
 Foreign-Born Population by Period of Entry into the         York Attorney General's Office
 United States




                                                  5
      Case 1:18-cv-02921-JMF Document 462-1 Filed 11/01/18 Page 29 of 81



GESCNA Committee DDTF Briefing Draft V2.pptx:             This document is at a central
Demographic Data Disaggregation Task Force: Gender        repository administered by the New
Equity, Safe Communities, and New Americans               York Attorney General's Office
Committee - December 14, 2016
Demographic Data Task Force Report-FINAL.pdf:             This document is at a central
Memorandum: Demographic Data Task Force Report            repository administered by the New
(Resolution 31613)                                        York Attorney General's Office

Dear Seattle Complete Count Committee                     This document is at a central
members.docx: Subject Line: Census 2010 Open House repository administered by the New
for local govt. and non-profits March 1st at Seattle City York Attorney General's Office
Hall

Demog Data Task Force resources.txt: Subject: Demog       This document is at a central
Data Task Force resources                                 repository administered by the New
                                                          York Attorney General's Office
Demographics & Disparities RSJI 2011 Summit               This document is at a central
Canzoneri Presentation.pptx: Demographics and             repository administered by the New
Disparities: Updated Data on Seattle - 2011 Race and      York Attorney General's Office
Social Justice Initiative (RSJI) Summit October 6, 2011
Workshop Presentation

Disaggregated data for race ethnicity and ancestry        This document is at a central
groups gg edits 3-28 dc 6 10 2018.docx: Accessing         repository administered by the New
Disaggregated Data for Race/Ethnic Groups - Guidance      York Attorney General's Office
from the City of Seattle Demographer

GESCNA Committee DDTF Briefing FINAL.pptx:                This document is at a central
Demographic Data Disaggregation Task Force: Gender        repository administered by the New
Equity, Safe Communities, and New Americans               York Attorney General's Office
Committee - December 14, 2016

Presentation to CEP Class 4 30 2012.ppt: New              This document is at a central
Demographic Data on Seattle and Its Neighborhoods -       repository administered by the New
Presentation to UW CEP303 Social Structures and           York Attorney General's Office
Processes

http://www.seattle.gov/opcd/population-and-               This document is at a central
demographics: Population & Demographics - OPCD            repository administered by the New
seattle_gov_files                                         York Attorney General's Office

http://www.seattle.gov/census2010/committee.htm:          This document is at a central
Seattle Census 2010 Complete Count Committee_files        repository administered by the New
                                                          York Attorney General's Office


                                              6
     Case 1:18-cv-02921-JMF Document 462-1 Filed 11/01/18 Page 30 of 81



WSDC_Agenda_2017.pdf: Washington State Stat             This document is at a central
Center Annual Meeting - Agenda                          repository administered by the New
                                                        York Attorney General's Office

Final Demographic Data Task Force memo.docx:            This document is at a central
Memorandum: Demographic Data Task Force Report          repository administered by the New
(Resolution 31613)                                      York Attorney General's Office

Using the 2010 Census and ACS to Understand Seattle's   This document is at a central
Demographics for Kenny Backgroundf.ppt: Using the       repository administered by the New
ACS and Census to Understand Local Demographics -       York Attorney General's Office
Presentation to City Council Central Staff




                                            7
       Case 1:18-cv-02921-JMF Document 462-1 Filed 11/01/18 Page 31 of 81




III. Fed R. Civ. P. 26(a)(1)(A)(iii) disclosures — Computation of Damages:

       Not applicable.

IV. Fed R. Civ. P. 26(a)(1)(A)(iv) disclosures — Insurance Statements:

       Not applicable.

V. Fed. R. Civ. P. 26(a)(2)(A) — Expert Testimony:

       Plaintiff will provide disclosures of expert testimony as required by Rule 26(a)(2) on the

schedule directed by the Court and as required by Rule 26(a)(2)(D) of the Federal Rules of Civil

Procedure.



DATED this 27th day of August, 2018.


                                            PETER S. HOLMES
                                            Seattle City Attorney


                                    By:
                                            Gary T. Smith, WSBA # 29718
                                            Assistant City Attorney
                                            Seattle City Attorney's Office
                                            701Fifth Avenue, Suite 2050
                                            Seattle, WA 98104-7097
                                            206.684.8200
                                            gary.smith@seattle.gov




                                               8
      Case 1:18-cv-02921-JMF Document 462-1 Filed 11/01/18 Page 32 of 81



                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK


  STATE OF NEW YORK, et al.,

                             Plaintiffs,

              v.                                        18-CV-2921 (JMF)

  UNITED STATES DEPARTMENT
  OF COMMERCE, et al.,

                             Defendants.




       Pursuant to Fed R. Civ. P. 26(a)(1), Plaintiff the People of the State of Illinois (the “State

of Illinois”), by its attorney, Lisa Madigan, Attorney General of the State of Illinois, makes the

following Initial Disclosures.


                                           INTRODUCTION

       1.      These Initial Disclosures are based upon information presently known to the State

of Illinois. They are made without prejudice to producing during discovery or at trial information,

documents, or data that are (a) subsequently discovered or determined to be relevant for any

purpose, (b) produced as a result of ongoing investigations, or (c) subsequently determined to have

been omitted from these disclosures.

       2.      Plaintiff State of Illinois reserves the right at any time to revise and/or supplement

these Initial Disclosures.

       3.      Plaintiff State of Illinois hereby expressly reserves all objections to the use for any

purpose of these Initial Disclosures or any of the information and documents referenced herein in

this case. By referring to documents in the Initial Disclosures, Plaintiff State of Illinois makes no



                                                 1
      Case 1:18-cv-02921-JMF Document 462-1 Filed 11/01/18 Page 33 of 81



representations or concessions regarding the relevancy or appropriateness of any particular

documents or types of documents.

       4.      Plaintiff State of Illinois’s identification of individuals pursuant to Rule

26(a)(1)(A)(i) is not intended to preclude Plaintiff from obtaining discovery of individuals not

presently identified. Plaintiff State of Illinois incorporates all individuals identified by all other

parties in Plaintiff’s Initial Disclosures and reserves the right to depose, and to rely upon the

testimony of, all such individuals in support of its claims.

       5.      Plaintiff State of Illinois’s identification or production of documents pursuant to

Rule 26(a)(1)(A)(ii) is limited to those documents within its possession, custody, or control.

Plaintiff State of Illinois reserves the right to use all documents produced by any party or non-

party to this action. With these Initial Disclosures, Plaintiff State of Illinois is not identifying

documents protected from disclosure by the attorney-client, work product, or other applicable

privileges. Nor does Plaintiff State of Illinois waive the right to object to Defendants’ discovery

requests on any basis, including, but not limited to, relevancy, over-breadth, and all applicable

privileges.

                                INITIAL DISCLOSURES

I. Fed R. Civ. P. 26(a)(1)(A)(i) Disclosures:

       The below listed persons are likely to have discoverable information that Plaintiff State of

Illinois may use to support Plaintiff’s claims as detailed in the First Amended Complaint. Plaintiff

State of Illinois expressly reserves the right to supplement this disclosure:




                                                  2
       Case 1:18-cv-02921-JMF Document 462-1 Filed 11/01/18 Page 34 of 81



   Name                    Contact Information            Subjects of Discoverable Information

  Erin Aleman,             Office of the Illinois         The witness has knowledge of the impact of
  Director of Planning     Attorney General               decennial census population counts on state
  and Programming,         Matthew J. Martin              transportation funding and budgets.
  Illinois Department of   mmartin@atg.state.il.us
  Transportation           (312) 814-8735


  Annie Brooks,            Office of the Illinois         The witness has knowledge of the impact of
  Federal Liaison and      Attorney General               decennial census population counts on state
  Director of Title        Matthew J. Martin              education funding and budgets.
  Grants, Illinois State   mmartin@atg.state.il.us
  Board of Education       (312) 814-8735




II. Fed R. Civ. P. 26(a)(1)(A)(ii) Disclosures:

        The documents and electronically stored information (collectively, “Documents”) in

Plaintiff State of Illinois’s possession, custody, or control that may be used by Plaintiff State of

Illinois to support its claims are described as follows. Plaintiff State of Illinois expressly reserves

its right to supplement this disclosure:

 Document Description                                         Document Location
 U.S. Unauthorized Immigration Population Estimates, PEW      This document is at a central repository
 RESEARCH CTR. (Nov. 3, 2016)                                 administered by the New York Attorney
                                                              General’s Office.

 Census 2020: Hard-to-Count Communities in Illinois,          This document is at a central repository
 CUNY MAPPING SERVICE                                         administered by the New York Attorney
                                                              General’s Office.

 Quick Facts: Illinois 2018, U.S. CENSUS BUREAU               This document is at a central repository
                                                              administered by the New York Attorney
                                                              General’s Office.

 Grants to Local Educational Agencies, U.S. DEP’T OF          This document is at a central repository
 EDUC. (July 3, 2018)                                         administered by the New York Attorney
                                                              General’s Office.

 GW INSTITUTE OF PUBLIC POLICY, COUNTING FOR                  This document is at a central repository
 DOLLARS 2020: THE ROLE OF THE DECENNIAL CENSUS IN            administered by the New York Attorney
                                                              General’s Office.


                                                  3
      Case 1:18-cv-02921-JMF Document 462-1 Filed 11/01/18 Page 35 of 81



 THE GEOGRAPHIC DISTRIBUTION OF FEDERAL FUNDS
 (2018)

 GW INSTITUTE OF PUBLIC POLICY: COUNTING FOR                 This document is at a central repository
 DOLLARS 2020 #16: CHILD CARE AND DEVELOPMENT                administered by the New York Attorney
 FUND—ENTITLEMENT (2017)                                     General’s Office.

 Immigrants in Illinois, AM. IMMIGRATION COUNCIL (Oct. 4,    This document is at a central repository
 2017)                                                       administered by the New York Attorney
                                                             General’s Office.

 Notice: Revised Apportionment of Federal-Aid Highway        This document is at a central repository
 Program Funds for Fiscal Year (FY) 2017, FED. HIGHWAY       administered by the New York Attorney
 ADMIN. (Dec. 21, 2016)                                      General’s Office.

 Table 3: FY 2017 Section 5307 and 5340 Urbanized Area       This document is at a central repository
 Formula Appropriations (Full Year), FED. TRANSIT ADMIN.     administered by the New York Attorney
                                                             General’s Office.

 20 Ill. Comp. Stat. 5100/15                                 This document is at a central repository
                                                             administered by the New York Attorney
                                                             General’s Office.




III. Fed R. Civ. P. 26(a)(1)(A)(iii) disclosures – Computation of Damages:

          Not applicable.

IV. Fed R. Civ. P. 26(a)(1)(A)(iv) disclosures – Insurance Statements:

          Not applicable.

V. Fed. R. Civ. P. 26(a)(2)(A) – Expert Testimony:

          Plaintiff will provide disclosures of expert testimony as required by Rule 26(a)(2) on the

schedule directed by the Court and as required by Rule 26(a)(2)(D) of the Federal Rules of Civil

Procedure.




                                                  4
      Case 1:18-cv-02921-JMF Document 462-1 Filed 11/01/18 Page 36 of 81



DATED this 27th day of August, 2018.




                                       LISA MADIGAN
                                       Attorney General of the State of Illinois

                                        /s/ Matthew J. Martin
                                       Matthew J. Martin
                                       Public Interest Counsel
                                       Office of the Illinois Attorney General
                                       100 West Randolph Street, 11th Floor
                                       Chicago, Illinois 60601
                                       (312) 814-8735
                                       mmartin@atg.state.il.us




                                          5
      Case 1:18-cv-02921-JMF Document 462-1 Filed 11/01/18 Page 37 of 81



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


  STATE OF NEW YORK, et al.,

                          Plaintiffs,

              v.                                       18-CV-2921 (JMF)

  UNITED STATES DEPARTMENT
  OF COMMERCE, et al.,

                          Defendants.




       Pursuant to Fed R. Civ. P. 26(a)(1), Plaintiff State of Maryland, by its attorney, John

Grimm, Assistant Attorney General makes the following Initial Disclosures.


                                        INTRODUCTION

       1.      These Initial Disclosures are based upon information presently known to the State

of Maryland. They are made without prejudice to producing during discovery or at trial

information, documents, or data that are (a) subsequently discovered or determined to be relevant

for any purpose, or (b) produced as a result of ongoing investigations, or (c) subsequently

determined to have been omitted from these disclosures.

       2.      Plaintiff State of Maryland reserves the right at any time to revise and/or

supplement these Initial Disclosures.

       3.      Plaintiff State of Maryland hereby expressly reserves all objections to the use for

any purpose of these Initial Disclosures or any of the information and documents referenced herein

in this case. By referring to documents in the Initial Disclosures, Plaintiff State of Maryland makes




                                                 1
      Case 1:18-cv-02921-JMF Document 462-1 Filed 11/01/18 Page 38 of 81



no representations or concessions regarding the relevancy or appropriateness of any particular

documents or types of documents.

       4.      Plaintiff State of Maryland’s identification of individuals pursuant to Rule

26(a)(1)(A)(i) is not intended to preclude Plaintiff from obtaining discovery from individuals not

presently identified. Plaintiff State of Maryland incorporates all individuals identified by all other

parties in Plaintiff’s Initial Disclosures and reserves the right to depose, and to rely upon the

testimony of, all such individuals in support of its claims.

       5.      Plaintiff State of Maryland’s identification or production of documents pursuant to

Rule 26(a)(1)(A)(ii) is limited to those documents within its possession, custody or control.

Plaintiff State of Maryland reserves the right to use all documents produced by any party or non-

party to this action. With these Initial Disclosures, Plaintiff State of Maryland is not identifying

documents protected from disclosure by the attorney-client, work product or other applicable

privileges. Nor does Plaintiff State of Maryland waive the right to object to Defendants’ discovery

requests on any basis, including, but not limited to, relevancy, over-breadth, and all applicable

privileges.

                                INITIAL DISCLOSURES

I. Fed R. Civ. P. 26(a)(1)(A)(i) disclosures:

       The below listed persons are likely to have discoverable information that Plaintiff State of

State of Maryland may use to support Plaintiff’s claims as detailed in the First Amended

Complaint. Plaintiff State of State of Maryland expressly reserves the right to supplement this

disclosure:




                                                  2
    Case 1:18-cv-02921-JMF Document 462-1 Filed 11/01/18 Page 39 of 81



 Name                     Contact Information          Subjects of Discoverable Information

Robert S. McCord          John R. Grimm                The Maryland Department of Planning
Secretary,                Assistant Attorney General   has census-related responsibilities
Maryland Department of    Maryland Office of the       including pre-census activities, allocation
Planning                  Attorney General             of incarcerated individuals to their pre-
                          200 St. Paul Place           incarceration jurisdiction for census
                          Baltimore, MD 21202          purposes, developing outreach programs
                          410-576-6339                 and preparing recommendations for a
                          410-576-6955 (fax)           state-wide Complete Count Committee.
                          jgrimm@oag.state.md.us       Secretary McCord is knowledgeable
                                                       about these efforts.

Corey Stottlemyer                                      Mr. Stottlemyer is knowledgeable about
Senior Policy Analyst,                                 population-based federal transportation
Maryland Department of                                 aid that Maryland receives.
Transportation
Staff of the Maryland                                  Staff of the Maryland Department of
Department of Education                                Education may be knowledgeable about
                                                       Maryland’s receipt of population-based
                                                       federal education funds including Title I
                                                       funds. Staff knowledgeable about these
                                                       matters may include Marcia Sprankle,
                                                       Assistant Superintendent, and James
                                                       Clark.




                                              3
      Case 1:18-cv-02921-JMF Document 462-1 Filed 11/01/18 Page 40 of 81



II. Fed R. Civ. P. 26(a)(1)(A)(ii) disclosures:

       The documents and electronically stored information (collectively, “Documents”) in

Plaintiff State of Maryland’s possession, custody, or control that may be used by Plaintiff State of

Maryland to support its claims are described as follows. Plaintiff State of Maryland expressly

reserves its right to supplement this disclosure:

 Document Description           Document Location
 Md. Dep’t of Legislative       This document is at a central repository administered by the New York
 Servs., Federal Funds          Attorney General’s Office and is publicly available at
 History (Jan. 2016)            http://mgaleg.maryland.gov/Pubs/BudgetFiscal/2016-Federal-
                                Funds-History.pdf
 Md. FY2018 to FY2020           This document is at a central repository administered by the New York
 Consolidated                   Attorney General’s Office and is publicly available at
 Transportation Program,        http://www.mdot.maryland.gov/newMDOT/Planning/
 2018 State Report on           CTP/CTP_18_23_Final/CTP_FY2018-2023.pdf
 Transportation
 Md, Proposed Operating         This document is at a central repository administered by the New York
 Budget, FY 2019                Attorney General’s Office and is publicly available at
                                http://www.dbm.maryland.gov/budget/Pages/operbudhome.aspx
 United States Census           This document is at a central repository administered by the New York
 Bureau, Use of Census          Attorney General’s Office and is publicly available at
 Bureau Data in Federal         https://www2.census.gov/programs-surveys/decennial/2020/program-
 Funds Distribution (Sept.      management/working-papers/Uses-of-Census-Bureau-Data-in-Federal-
 2017)                          Funds-Distribution.pdf

 Maryland Senate Bill 855       This document is at a central repository administered by the New York
                                Attorney General’s Office and is publicly available at
                                http://mgaleg.maryland.gov/webmga/
                                frmMain.aspx?id=sb0855&stab=01&pid=billpage&tab=subject3&ys=
                                2018RS
 GW Institute of Public         This document is at a central repository administered by the New York
 Policy, Counting for Dollars   Attorney General’s Office and is publicly available at
 2020: The Role of the          https://gwipp.gwu.edu/counting-dollars-2020-role-decennial-census-
 Decennial Census in the        geographic-distribution-federal-funds
 Geographic Distribution of
 Federal Funds




                                                    4
     Case 1:18-cv-02921-JMF Document 462-1 Filed 11/01/18 Page 41 of 81



United States Census         This document is at a central repository administered by the New York
Bureau, 2020 Census          Attorney General’s Office and is publicly available at
Operational Plan             https://www.census.gov/programs-surveys/decennial-census/2020-
                             census/planning-management/planning-docs/operational-plan.html
United States Census         This document is at a central repository administered by the New York
Bureau, Press Release,       Attorney General’s Office and is publicly available at
Census Bureau Releases the   https://www.census.gov/newsroom/press-releases/2018/roam-app.html
Response Outreach Area
Mapper Web Application
(Feb. 7, 2018)




                                              5
      Case 1:18-cv-02921-JMF Document 462-1 Filed 11/01/18 Page 42 of 81




III. Fed R. Civ. P. 26(a)(1)(A)(iii) disclosures – Computation of Damages:

       Not applicable.

IV. Fed R. Civ. P. 26(a)(1)(A)(iv) disclosures – Insurance Statements:

       Not applicable.

V. Fed. R. Civ. P. 26(a)(2)(A) – Expert Testimony:

       Plaintiff will provide disclosures of expert testimony as required by Rule 26(a)(2) on the

schedule directed by the Court and as required by Rule 26(a)(2)(D) of the Federal Rules of Civil

Procedure.



DATED this 4th day of September, 2018.




                                            BRIAN E. FROSH
                                            Attorney General of Maryland

                                                    /s/ John R. Grimm
                                            JOHN R. GRIMM
                                            Assistant Attorney General
                                            200 St. Paul Place, 20th Floor
                                            Baltimore, Maryland 21202
                                            410-576-6339 (tel.)
                                            410-576-6955 (fax)
                                            jgrimm@oag.state.md.us




                                               6
      Case 1:18-cv-02921-JMF Document 462-1 Filed 11/01/18 Page 43 of 81



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


  STATE OF NEW YORK, et al.,

                          Plaintiffs,

              v.                                       18-CV-2921 (JMF)

  UNITED STATES DEPARTMENT
  OF COMMERCE, et al.,

                          Defendants.




       Pursuant to Fed R. Civ. P. 26(a)(1), Plaintiff the People of the State of New York (the

“State of New York”), by its attorney, Barbara Underwood, Attorney General of the State of New

York, makes the following Initial Disclosures.


                                        INTRODUCTION

       1.      These Initial Disclosures are based upon information presently known to the State

of New York. They are made without prejudice to producing during discovery or at trial

information, documents, or data that are (a) subsequently discovered or determined to be relevant

for any purpose, (b) produced as a result of ongoing investigations, or (c) subsequently determined

to have been omitted from these disclosures.

       2.      Plaintiff State of New York reserves the right at any time to revise and/or

supplement these Initial Disclosures.

       3.      Plaintiff State of New York hereby expressly reserves all objections to the use for

any purpose of these Initial Disclosures or any of the information and documents referenced herein

in this case. By referring to documents in the Initial Disclosures, Plaintiff State of New York makes



                                                 1
      Case 1:18-cv-02921-JMF Document 462-1 Filed 11/01/18 Page 44 of 81



no representations or concessions regarding the relevancy or appropriateness of any particular

documents or types of documents.

       4.      Plaintiff State of New York’s identification of individuals pursuant to Rule

26(a)(1)(A)(i) is not intended to preclude Plaintiff from obtaining discovery of individuals not

presently identified. Plaintiff State of New York incorporates all individuals identified by all other

parties in Plaintiff’s Initial Disclosures and reserves the right to depose, and to rely upon the

testimony of, all such individuals in support of its claims.

       5.      Plaintiff State of New York’s identification or production of documents pursuant

to Rule 26(a)(1)(A)(ii) is limited to those documents within its possession, custody, or control.

Plaintiff State of New York reserves the right to use all documents produced by any party or non-

party to this action. With these Initial Disclosures, Plaintiff State of New York is not identifying

documents protected from disclosure by the attorney-client, work product, or other applicable

privileges. Nor does Plaintiff State of New York waive the right to object to Defendants’ discovery

requests on any basis, including, but not limited to, relevancy, over-breadth, and all applicable

privileges.

                                INITIAL DISCLOSURES

I. Fed R. Civ. P. 26(a)(1)(A)(i) Disclosures:

       The below listed persons are likely to have discoverable information that Plaintiff State of

New York may use to support Plaintiff’s claims as detailed in the First Amended Complaint.

Plaintiff State of New York expressly reserves the right to supplement this disclosure:




                                                  2
    Case 1:18-cv-02921-JMF Document 462-1 Filed 11/01/18 Page 45 of 81



 Name                       Contact Information        Subjects of Discoverable Information

John C. Traylor,            New York State Office of   The witness has knowledge of the impact of
Executive Deputy            the Attorney General       decennial census population counts on
Comptroller, Office of      Ajay Saini                 federal funding to the State of New York,
Operations, New York        ajay.saini@ag.ny.gov       and knowledge of resources expended by
State Office of the         (212) 416-8714             the State of New York to mitigate potential
Comptroller                                            undercounting during the decennial census.

Elizabeth OuYang,           New York State Office of   The witness has knowledge of the impact of
Coordinator,                the Attorney General       the citizenship question on community
NYCounts2020                Ajay Saini                 members’ willingness to participate in the
                            ajay.saini@ag.ny.gov       decennial census process, knowledge of the
                            (212) 416-8714             heightened fears surrounding the 2020
                                                       decennial census, and knowledge of efforts
                                                       to mitigate potential undercounting during
                                                       the decennial census.

Individuals with whom       Contact information is     These witnesses have knowledge of the
Secretary Ross              within the custody and     accuracy of representations made in the
“personally had specific    control of Defendants      decision memo about their conversations
conversations on the                                   with Secretary Ross, and their positions on
citizenship question,” as                              the citizenship question, including its
referenced in the March                                potential impact on response rates, and the
26, 2018 decision memo                                 importance of testing a citizenship question
(AR001314)                                             before adding it to the census questionnaire

Members of the Census       Contact information is     These witnesses have knowledge of the
Scientific Advisory         within the custody and     typical processes for researching, designing,
Committee and the           control of Defendants      testing and vetting questions before adding
National Advisory                                      them to census surveys, knowledge of the
Committee                                              recommendations made to the Census
                                                       Bureau about concerns related to immigrant
                                                       anxiety and its potential impact on non-
                                                       response, and knowledge of the concerns
                                                       expressed about adding a citizenship
                                                       question to the 2020 Census questionnaire.




                                                3
      Case 1:18-cv-02921-JMF Document 462-1 Filed 11/01/18 Page 46 of 81



  Employees of the             Contact information is      These witnesses have knowledge of
  Department of                within the custody and      Defendants’ decision making process,
  Commerce, including the      control of Defendants       history of the citizenship question, policies
  Census Bureau, and                                       and procedures, testing protocols, and
  Department of Justice                                    testing conducted relating to the decennial
                                                           census and American Community Survey.

                                                           These witnesses have information relating
                                                           to the purported need for citizenship
                                                           information, including alternative sources of
                                                           data, and policies and practices relating to
                                                           the enforcement of Section 2 of the Voting
                                                           Rights Act.

                                                           These witnesses have knowledge of the
                                                           impact of the citizenship question on census
                                                           participation, barriers to response rates, and
                                                           Defendants’ follow-up efforts.

  Representative from the      New York State Office of    The witness has knowledge of the impact of
  New York State               the Attorney General        decennial census population counts on
  Education Department         Ajay Saini                  federal education funding to the State of
                               ajay.saini@ag.ny.gov        New York.
                               (212) 416-8714


  Todd Brietbart, former Sr.   New York State Office of    Witness has information regarding the
  Research                     the Attorney General        impact of the decennial census population
  Analyst/Reapportionment,     Ajay Saini                  count on the state redistricting process.
  New York State Senate.       ajay.saini@ag.ny.gov
                               (212) 416-8714



II. Fed R. Civ. P. 26(a)(1)(A)(ii) Disclosures:

       The documents and electronically stored information (collectively, “Documents”) in

Plaintiff State of New York’s possession, custody, or control that may be used by Plaintiff State

of New York to support its claims are described as follows. Plaintiff State of New York expressly

reserves its right to supplement this disclosure:

 Document Description                                          Document Location
 A Portrait of Immigrants in New York, Office of the New       This document is at a central repository
 York State Comptroller (Nov. 2016)                            administered by the New York Attorney
                                                               General’s Office.



                                                    4
      Case 1:18-cv-02921-JMF Document 462-1 Filed 11/01/18 Page 47 of 81



U.S. Unauthorized Immigration Population Estimates, Pew         This document is at a central repository
Research Ctr. (Nov. 3, 2016)                                    administered by the New York Attorney
                                                                General’s Office.

Census 2020: Hard-to-Count Communities in New York,             This document is at a central repository
CUNY Mapping Service                                            administered by the New York Attorney
                                                                General’s Office.

Quick Facts: New York 2018, U.S. Census Bureau                  This document is at a central repository
                                                                administered by the New York Attorney
                                                                General’s Office.

Grants to Local Educational Agencies, U.S. Dep’t of Educ.       This document is at a central repository
(July 3, 2018)                                                  administered by the New York Attorney
                                                                General’s Office.

Counting for Dollars 2020: The Role of the Decennial            This document is at a central repository
Census in the Geographic Distribution of Federal Funds,         administered by the New York Attorney
GW Institute of Public Policy (2018)                            General’s Office.

FTA Allocations for Formula and Discretionary Programs          This document is at a central repository
by State FY 1998-2018, Federal Transit Administration           administered by the New York Attorney
                                                                General’s Office.

GW Institute of Public Policy: Counting for Dollars 2020 –      This document is at a central repository
New York, GW Institute of Public Policy (2017)                  administered by the New York Attorney
                                                                General’s Office.

Immigrants in New York, Am. Immigration Council (Oct. 4,        This document is at a central repository
2017)                                                           administered by the New York Attorney
                                                                General’s Office.

Notice: Revised Apportionment of Federal-Aid Highway            This document is at a central repository
Program Funds for Fiscal Year (FY) 2017, Fed. Highway           administered by the New York Attorney
Admin. (Dec. 21, 2016)                                          General’s Office.

Table 3: FY 2017 Section 5307 and 5340 Urbanized Area           This document is at a central repository
Formula Appropriations (Full Year), Fed. Transit Admin.         administered by the New York Attorney
                                                                General’s Office.

Publically available operational planning documents for the     These documents are available at a
2020 Census from the U.S. Census Bureau, including all          central repository administered by the
versions of the 2020 Census Operation Plans, all 2020           New York Attorney General’s Office.
Census Program Briefings and 2020 Census Program
Management Reviews, and all 2020 Census Monthly Status
Reports, U.S. Census Bureau

Publically available documents from the U.S. Census             These documents are available at a
Bureau regarding its historic practices, including Procedural   central repository administered by the
Histories of the 1980 Census, 1990 Census, the History of       New York Attorney General’s Office.
the 2000 Census, documents relating to the history of the

                                                   5
      Case 1:18-cv-02921-JMF Document 462-1 Filed 11/01/18 Page 48 of 81



2010 Census, the Index of Questions from previous
decennial censuses, and previous decennial census
questionnaires

Publically available documents of memoranda and                 These documents are available at a
recommendations made by the Census Scientific Advisory          central repository administered by the
Committee and the National Advisory Committee, and              New York Attorney General’s Office.
responses and updates from the U.S. Census Bureau to
Advisory Committees, as well as charters of those
committees

Publically available documents from the Census Bureau           These documents are available at a
regarding the Bureau’s typical process for making changes       central repository administered by the
to decennial census questions, including documents              New York Attorney General’s Office.
containing standards for research, testing, and evaluation of
proposed changes to questions on the 2020 Census, and
documents containing information about proposed changes
to the Race and Ethnicity question, and proposals to add a
Middle Eastern and North African category to the Race and
Ethnicity question

Publically available documents from the Census Bureau           These documents are available at a
regarding previous and proposed efforts to mitigate non-        central repository administered by the
response during the decennial census, and to follow-up on       New York Attorney General’s Office.
non-response, including documents summarizing outreach
efforts, planning and assessing non-response follow-up
operations, and researching, designing and describing
imputation methods

Publically available documents from the Census Bureau           These documents are available at a
regarding testing for the 2020 Census, including documents      central repository administered by the
planning, designing, and describing the implementation of       New York Attorney General’s Office
tests from 2012 to the present

Publically available documents from the Census Bureau           These documents are available at a
regarding rates of non-response to questions and surveys,       central repository administered by the
including the rates of non-response on the annual American      New York Attorney General’s Office
Community Survey

Respondent Confidentiality Concerns and Possible Effects        This document is at a central repository
on Response Rates and Data Quality for the 2020 Census,         administered by the New York Attorney
National Advisory Committee on Racial, Ethnic and Other         General’s Office.
Populations (Nov. 2, 2017)

Respondent Confidentiality Concerns in Multilingual             This document is at a central repository
Pretesting Studies and Possible Effects on Response Rates       administered by the New York Attorney
and Data Quality for the 2020 Census, U.S. Census Bureau        General’s Office.
(May 16-19, 2018)



                                                    6
       Case 1:18-cv-02921-JMF Document 462-1 Filed 11/01/18 Page 49 of 81



 Respondent Confidentiality Concerns, Memorandum for          This document is at a central repository
 Associate Directorate for Research and Methodology           administered by the New York Attorney
 (ADRM) from Center for Survey Management, U.S. Census        General’s Office.
 Bureau (Sept. 20, 2017)

 Uses of Census Bureau Data in Federal Funds Distribution,    These documents are available at a
 U.S. Census Bureau, (Sept. 2017)                             central repository administered by the
                                                              New York Attorney General’s Office

 Documents relating to statistical policy issued by federal   These documents are publicly available.
 agencies, including the Office of Management and Budget
 and the Census Bureau, including but not limited to
 Statistical Policy Directives No. 1 and 2.

 Documents included in the Administrative Record produced
 by Defendants

 All documents identified by Defendants in their initial
 disclosures

 Documents relating to efforts to mitigate non-response       These documents are available at a
 during decennial censuses.                                   central repository administered by the
                                                              New York Attorney General’s Office


III. Fed R. Civ. P. 26(a)(1)(A)(iii) disclosures – Computation of Damages:

       Not applicable.

IV. Fed R. Civ. P. 26(a)(1)(A)(iv) disclosures – Insurance Statements:

       Not applicable.

V. Fed. R. Civ. P. 26(a)(2)(A) – Expert Testimony:

       Plaintiff will provide disclosures of expert testimony as required by Rule 26(a)(2) on the

schedule directed by the Court and as required by Rule 26(a)(2)(D) of the Federal Rules of Civil

Procedure.




                                                    7
      Case 1:18-cv-02921-JMF Document 462-1 Filed 11/01/18 Page 50 of 81



DATED this 23rd day of July, 2018.




                                     Barbara Underwood
                                     Attorney General of the State of New York

                                     /s/ Elena Goldstein
                                     Elena Goldstein
                                     Senior Trial Counsel
                                     New York State Office of the Attorney General
                                     28 Liberty Street, 20th Fl.
                                     New York, NY 10005




                                       8
       Case 1:18-cv-02921-JMF Document 462-1 Filed 11/01/18 Page 51 of 81



                                UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF NEW YORK

   STATE OF NEW YORK, et al.,

                            Plaintiffs,

                v.                                           18-CV-2921 (JMF)

   UNITED STATES DEPARTMENT OF
   COMMERCE, et al.,

                            Defendants.


       Pursuant to Fed R. Civ. P. 26(a)(1), Plaintiff the People of the State of New Jersey, by its attorney,
Rachel Wainer Apter, of the Office of the Attorney General, makes the following Initial Disclosures.

                                             INTRODUCTION

        1.       These Initial Disclosures are based upon information presently known to the State of New

Jersey. They are made without prejudice to producing during discovery or at trial information, documents,

or data that are (a) subsequently discovered or determined to be relevant for any purpose, or (b) produced

as a result of ongoing investigations, or (c) subsequently determined to have been omitted from these

disclosures.

        2.       Plaintiff New Jersey reserves the right at any time to revise and/or supplement these Initial

Disclosures.

        3.       Plaintiff New Jersey hereby expressly reserves all objections to the use for any purpose of

these Initial Disclosures or any of the information and documents referenced herein in this case. By referring

to documents in the Initial Disclosures, Plaintiff New Jersey makes no representations or concessions

regarding the relevancy or appropriateness of any particular documents or types of documents.

        4.       Plaintiff New Jersey’s identification of individuals pursuant to Rule 26(a)(1)(A)(i) is not

intended to preclude Plaintiff from obtaining discovery of individuals not presently identified. Plaintiff New

Jersey incorporates all individuals identified by all other parties in Plaintiff’s Initial Disclosures and

reserves the right to depose, and to rely upon the testimony of, all such individuals in support of its claims.



                                                      1
         Case 1:18-cv-02921-JMF Document 462-1 Filed 11/01/18 Page 52 of 81



          5.      Plaintiff New Jersey’s identification or production of documents pursuant to Rule

26(a)(1)(A)(ii) is limited to those documents within its possession, custody or control. Plaintiff New Jersey

reserves the right to use all documents produced by any party or non-party to this action. With these Initial

Disclosures, Plaintiff New Jersey is not identifying documents protected from disclosure by the attorney-

client, work product or other applicable privileges. Nor does Plaintiff New Jersey waive the right to object

to Defendants’ discovery requests on any basis, including, but not limited to, relevancy, over-breadth, and

all applicable privileges.


                                   INITIAL DISCLOSURES

I.    Fed R. Civ. P. 26(a)(1)(A)(i) disclosures:

          The below listed persons are likely to have discoverable information that Plaintiff State of New

Jersey may use to support Plaintiff’s claims as detailed in the First Amended Complaint. Plaintiff State of

New Jersey expressly reserves the right to supplement this disclosure:


      Name                          Contact Information           Subjects of Discoverable Information
     Leonard Preston                Rachel Wainer Apter           The witness has knowledge of New
     Bureau Chief, Labor Market     Assistant Attorney General    Jersey’s efforts to encourage
     Information                    Richard J. Hughes Justice     participation in the decennial census in
     NJ State Data Center           Complex                       the past.
     Division of Economic and       25 Market Street, 8th Floor
     Demographic Research           Trenton, New Jersey 08625
     Office of Research and         Desk: (609) 376-2702
     Information                    Rachel.Apter@njoag.gov
     Department of Labor and
     Workforce Development
     Lauren M. Zyriek               Rachel Wainer Apter           The witness has knowledge of how N.J.
     Director of                    Assistant Attorney General    Assembly No. 4208, an Act
     Intergovernmental Affairs      Richard J. Hughes Justice     establishing the New Jersey Complete
     Office of the Secretary of     Complex                       Count Commission, which was passed
     State                          25 Market Street, 8th Floor   by the legislature on June 30, 2018,
     Department of State            Trenton, New Jersey 08625     will be implemented if signed by the
                                    Desk: (609) 376-2702          Governor. She also has knowledge of
                                    Rachel.Apter@njoag.gov        New Jersey’s efforts to encourage
                                                                  participation in the 2020 census.
     Lynn Azarchi                   Rachel Wainer Apter           The witness has knowledge of the
     Deputy Director, Office of     Assistant Attorney General    impact of decennial census population
     Management and Budget          Richard J. Hughes Justice     counts on state/local funding and
                                    Complex                       budgets.

                                                     2
     Case 1:18-cv-02921-JMF Document 462-1 Filed 11/01/18 Page 53 of 81



Or                           25 Market Street, 8th Floor
                             Trenton, New Jersey 08625
Dave Ridolfino               Desk: (609) 376-2702
Department of the Treasury   Rachel.Apter@njoag.gov
Acting Director, Office of
Management and Budget
Scott Novakowski             Rachel Wainer Apter           The witness has knowledge of outreach
Associate Counsel and        Assistant Attorney General    efforts that are being undertaken by
Debevoise Legal Fellow       Richard J. Hughes Justice     non-profit organizations in New Jersey
New Jersey Institute for     Complex                       to ensure an accurate count.
Social Justice               25 Market Street, 8th Floor
                             Trenton, New Jersey 08625
                             Desk: (609) 376-2702
                             Rachel.Apter@njoag.gov
Sara Cullinane               Rachel Wainer Apter           The witness has knowledge of the
Executive Director           Assistant Attorney General    impact of the citizenship question on
Make the Road New Jersey     Richard J. Hughes Justice     community members’ willingness to
                             Complex                       participate in the 2020 census and
                             25 Market Street, 8th Floor   heightened fears surrounding the 2020
                             Trenton, New Jersey 08625     census. She also has knowledge of
                             Desk: (609) 376-2702          outreach efforts that are being
                             Rachel.Apter@njoag.gov        undertaken by non-profit organizations
                                                           in New Jersey to ensure an accurate
                                                           count.
Robert Asaro-Angelo          Rachel Wainer Apter           The witness has knowledge of the
Commissioner                 Assistant Attorney General    impact of a decennial census
Department of Labor and      Richard J. Hughes Justice     undercount on Department of Labor
Workforce Development        Complex                       and Workforce Development programs.
                             25 Market Street, 8th Floor
                             Trenton, New Jersey 08625
                             Desk: (609) 376-2702
                             Rachel.Apter@njoag.gov
Brian Francz                 Rachel Wainer Apter           The witness has knowledge of the
Chief Financial Officer      Assistant Attorney General    impact of a decennial census
Department of Human          Richard J. Hughes Justice     undercount on Department Human
Services                     Complex                       Services programs.
                             25 Market Street, 8th Floor
                             Trenton, New Jersey 08625
                             Desk: (609) 376-2702
                             Rachel.Apter@njoag.gov




                                              3
       Case 1:18-cv-02921-JMF Document 462-1 Filed 11/01/18 Page 54 of 81



II. Fed R. Civ. P. 26(a)(1)(A)(ii) disclosures:

        The documents and electronically stored information (collectively, “Documents”) in Plaintiff New

Jersey’s possession, custody, or control that may be used by Plaintiff New Jersey to support its claims are

described as follows. Plaintiff New Jersey expressly reserves its right to supplement this disclosure:

 Document Description                                               Document Location
 State of New Jersey, Assembly No. 4208, 218th Legislature,         This document is at a central
 an Act establishing the New Jersey Complete Count                  repository administered by the New
 Commission                                                         York Attorney General’s Office


III. Fed R. Civ. P. 26(a)(1)(A)(iii) disclosures – Computation of Damages:

        Not applicable.

IV. Fed R. Civ. P. 26(a)(1)(A)(iv) disclosures – Insurance Statements:

        Not applicable.

V. Fed. R. Civ. P. 26(a)(2)(A) – Expert Testimony:

        Plaintiff will provide disclosures of expert testimony as required by Rule 26(a)(2) on the schedule

directed by the Court and as required by Rule 26(a)(2)(D) of the Federal Rules of Civil Procedure.


DATED this 24th day of August, 2018.



                                                          GURBIR S. GREWAL
                                                          Attorney General of New Jersey


                                                          /s/ Rachel Wainer Apter
                                                          Rachel Wainer Apter
                                                          Assistant Attorney General
                                                          Office of the Attorney General
                                                          Richard J. Hughes Justice Complex
                                                          25 Market Street, 8th Floor, West Wing
                                                          Trenton, New Jersey 08625-0080
                                                          Tel: (609) 376-2702
                                                          Fax: (609) 777-4015
                                                          Rachel.Apter@njoag.gov



                                                      4
      Case 1:18-cv-02921-JMF Document 462-1 Filed 11/01/18 Page 55 of 81



                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


STATE OF NEW YORK, et al.,

                       Plaintiffs,

            v.                                       18-CV-2921 (JMF)

UNITED STATES DEPARTMENT
OF COMMERCE, et al.,

                       Defendants.



                 STATE OF CONNECTICUT’S AMENDED DISCLOSURES

       Pursuant to Fed R. Civ. P. 26(a)(1), Plaintiff the State of Connecticut ("Connecticut”), by

its attorney, Mark F. Kohler, Assistant Attorney General, of the Connecticut Office of the

Attorney General, makes the following Amended Initial Disclosures.


                                        INTRODUCTION

       1.        These Amended Initial Disclosures are based upon information presently known

to Plaintiff Connecticut. They are made without prejudice to producing during discovery or at

trial information, documents, or data that are (a) subsequently discovered or determined to be

relevant for any purpose, or (b) produced as a result of ongoing investigations, or (c)

subsequently determined to have been omitted from these disclosures.

       2.        Plaintiff Connecticut reserves the right at any time to revise and/or supplement

these Amended Initial Disclosures.

       3.        Plaintiff Connecticut hereby expressly reserves all objections to the use for any

purpose of these Amended Initial Disclosures or any of the information and documents

referenced herein in this case. By referring to documents in the Amended Initial Disclosures,

                                                 1
      Case 1:18-cv-02921-JMF Document 462-1 Filed 11/01/18 Page 56 of 81



Plaintiff Connecticut makes no representations or concessions regarding the relevancy or

appropriateness of any particular documents or types of documents.

       4.      Plaintiff   Connecticut’s    identification     of   individuals   pursuant   to   Rule

26(a)(1)(A)(i) is not intended to preclude Plaintiff from obtaining discovery of individuals not

presently identified. Plaintiff Connecticut incorporates all individuals identified by all other

parties in Plaintiff’s Initial Disclosures and reserves the right to depose, and to rely upon the

testimony of, all such individuals in support of its claims.

       5.      Plaintiff Connecticut’s identification or production of documents pursuant to Rule

26(a)(1)(A)(ii) is limited to those documents within its possession, custody or control. Plaintiff

Connecticut reserves the right to use all documents produced by any party or non-party to this

action. With these Amended Initial Disclosures, Plaintiff Connecticut is not identifying

documents protected from disclosure by the attorney-client, work product or other applicable

privileges. Nor does Plaintiff Connecticut waive the right to object to Defendants’ discovery

requests on any basis, including, but not limited to, relevancy, over-breadth, and all applicable

privileges.




                                                  2
      Case 1:18-cv-02921-JMF Document 462-1 Filed 11/01/18 Page 57 of 81



                               AMENDED INITIAL DISCLOSURES

I. Fed R. Civ. P. 26(a)(1)(A)(i) disclosures:

       The below listed persons are likely to have discoverable information that Plaintiff State

of Connecticut may use to support Plaintiff’s claims as detailed in the First Amended Complaint.

Plaintiff State of Connecticut expressly reserves the right to supplement this disclosure:

  Name                         Contact Information               Subjects of Discoverable
                                                                 Information

 Benjamin Barnes,              c/o Mark F. Kohler                The witness has knowledge of
 Secretary, State of           Assistant Attorney General        the impact of decennial census
 Connecticut Office of         Connecticut Office of the         population counts on state/local
 Policy & Management           Attorney General                  funding and budgets.
                               55 Elm St., P.O. Box 120
                               Hartford, CT 06141-0120
                               860-808-5020
                               Mark.Kohler@ct.gov


 Paul Potamianos,              c/o Mark F. Kohler                The witness has knowledge of
 Executive Budget Director,    Assistant Attorney General        the impact of decennial census
 State of Connecticut Office   Connecticut Office of the         population counts on state/local
 of Policy & Management        Attorney General                  funding and budgets.
                               55 Elm St., P.O. Box 120
                               Hartford, CT 06141-0120
                               860-808-5020
                               Mark.Kohler@ct.gov


II. Fed R. Civ. P. 26(a)(1)(A)(ii) disclosures:

       Plaintiff Connecticut does not have any documents or electronically stored information to

disclose at this time. Plaintiff Connecticut expressly reserves its right to supplement this

disclosure.


III. Fed R. Civ. P. 26(a)(1)(A)(iii) disclosures – Computation of Damages:

       Not applicable.

IV. Fed R. Civ. P. 26(a)(1)(A)(iv) disclosures – Insurance Statements:
                                                  3
      Case 1:18-cv-02921-JMF Document 462-1 Filed 11/01/18 Page 58 of 81



       Not applicable.

V. Fed. R. Civ. P. 26(a)(2)(A) – Expert Testimony:

       Plaintiff will provide disclosures of expert testimony as required by Rule 26(a)(2) on the

schedule directed by the Court and as required by Rule 26(a)(2)(D) of the Federal Rules of Civil

Procedure.



DATED this 22nd day of August, 2018.




                                            GEORGE JEPSEN
                                            Attorney General of the State of Connecticut

                                             /s/ Mark F. Kohler
                                            Mark F. Kohler
                                            Assistant Attorney General
                                            Connecticut Office of the Attorney General
                                            55 Elm St., P.O. Box 120
                                            Hartford, CT 06141-0120
                                            860-808-5020
                                            Mark.Kohler@ct.gov




                                               4
      Case 1:18-cv-02921-JMF Document 462-1 Filed 11/01/18 Page 59 of 81



                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


STATE OF NEW YORK, et al.,
                                                     AMENDED INITIAL DISCLOSURES
                       Plaintiffs,                   (Plaintiff State of Oregon)

            v.
                                                     18-CV-2921 (JMF)
UNITED STATES DEPARTMENT
OF COMMERCE, et al.,

                       Defendants.


       Pursuant to Fed R. Civ. P. 26(a)(1), Plaintiff the State of Oregon (the “State of Oregon”)

makes the following Initial Disclosures.

                                        INTRODUCTION

       1.        These Initial Disclosures are based upon information presently known to the State

of Oregon. They are made without prejudice to producing during discovery or at trial

information, documents, or data that are (a) subsequently discovered or determined to be relevant

for any purpose, or (b) produced as a result of ongoing investigations, or (c) subsequently

determined to have been omitted from these disclosures.

       2.        Plaintiff State of Oregon reserves the right at any time to revise and/or

supplement these Initial Disclosures.

       3.        Plaintiff State of Oregon hereby expressly reserves all objections to the use for

any purpose of these Initial Disclosures or any of the information and documents referenced

herein in this case. By referring to documents in the Initial Disclosures, Plaintiff State of Oregon

makes no representations or concessions regarding the relevancy or appropriateness of any

particular documents or types of documents.

       4.        Plaintiff State of Oregon’s identification of individuals pursuant to Rule

26(a)(1)(A)(i) is not intended to preclude Plaintiff from obtaining discovery of individuals not

presently identified. Plaintiff State of Oregon incorporates all individuals identified by all other

                                                 1
      Case 1:18-cv-02921-JMF Document 462-1 Filed 11/01/18 Page 60 of 81




parties in Plaintiff’s Initial Disclosures and reserves the right to depose, and to rely upon the

testimony of, all such individuals in support of its claims.

        5.     Plaintiff State of Oregon’s identification or production of documents pursuant to

Rule 26(a)(1)(A)(ii) is limited to those documents within its possession, custody or control.

Plaintiff State of Oregon reserves the right to use all documents produced by any party or non-

party to this action. With these Initial Disclosures, Plaintiff State of Oregon is not identifying

documents protected from disclosure by the attorney-client, work product or other applicable

privileges. Nor does Plaintiff State of Oregon waive the right to object to Defendants’ discovery
requests on any basis, including, but not limited to, relevancy, over-breadth, and all applicable

privileges.

                                    INITIAL DISCLOSURES

I.      Fed R. Civ. P. 26(a)(1)(A)(i) disclosures:

        The below listed persons are likely to have discoverable information that Plaintiff State

of Oregon may use to support Plaintiff’s claims as detailed in the First Amended Complaint.

Plaintiff State of Oregon expressly reserves the right to supplement this disclosure:

 Name                      Contact Information           Subjects of Discoverable Information

 Irma Linda Castillo,      Oregon Commission on          The witnesses have knowledge of the impact
 Chair                     Hispanic Affairs              of the decennial census and citizenship
                           c/o Scott Kaplan              questioning on the Hispanic population and
 Dr. Daniel Lopez-         Oregon Department of          the related impact on public services available
 Ceballos, Vice Chair      Justice                       to the Hispanic population. The witnesses
                           100 Market St.                have knowledge of the risk and impact of
 Dr. Joseph Gallegos,      Portland, OR 97201            undercount of the Hispanic population should
 Commission Member         (971) 673-5037                a citizenship question be included in the
 Alberto Moreno, Past                                    decennial census. The witnesses have
 Chair                                                   knowledge that Oregon’s Hispanic population
                                                         is a hard-to-count population for the census.
                                                         The witnesses have knowledge of the impact
                                                         of the citizenship question on community
                                                         members’ willingness to participate in the
                                                         decennial census process.

 Chanpone Sinlapasai-      Oregon Commission on          The witness has knowledge of the impact of
 Okamura, J.D., Chair      Asian and Pacific Islander    the decennial census and citizenship
                           Affairs                       questioning on the Asian and Pacific Islander

                                                  2
     Case 1:18-cv-02921-JMF Document 462-1 Filed 11/01/18 Page 61 of 81



                       c/o Scott Kaplan           population and the related impact on public
                       Oregon Department of       services available to these populations. The
                       Justice                    witness has knowledge that Oregon’s Asian
                       100 Market St.             and Pacific Islander population is a hard-to-
                       Portland, OR 97201         count population for the census. The witness
                       (971) 673-5037             has knowledge of the risk and impact of
                                                  undercount of the Asian and Pacific Islander
                                                  population should a citizenship question be
                                                  included in the decennial census. The witness
                                                  has knowledge of the impact of the
                                                  citizenship question on community members’
                                                  willingness to participate in the decennial
                                                  census process.

Emily Nazarov,         Oregon Department of       The witness has knowledge of the impact of
Government and Legal   Education                  decennial census population counts on school
Affairs Manager        c/o Scott Kaplan           funding and budgets, including the existence
                       Oregon Department of       of unauthorized immigrants (including U.S.
                       Justice                    citizen children) in Oregon’s K-12 school
                       100 Market St.             population, ODE’s policies and practices
                       Portland, OR 97201         towards the same and the census impact on
                       (971) 673-5037             ODE programs including meal programs.

Belit Burke, Self-     Oregon Department of       The witness has knowledge of the presence of
Sufficiency Design     Human Services             populations in Hispanic, Alaska Native and
Administrator          c/o Scott Kaplan           Native American communities, and other
                       Oregon Department of       areas and communities particularly vulnerable
                       Justice                    to undercounting. The witness has
                       100 Market St.             information regarding Oregon’s reliance on
                       Portland, OR 97201         the decennial census statistics for important
                       (971) 673-5037             supplemental nutrition (SNAP) and food
                                                  stamps programs, which currently serves
                                                  about 20% of Oregon’s residents, and the
                                                  Child Care and Development Fund.

John T. Baker,         Oregon Department of       The witness has information regarding the
Transportation         Transportation             impact of an undercount on funding for
Economist              c/o Scott Kaplan           highway construction and maintenance within
                       Oregon Department of       the State through the Highway Trust Fund and
                       Justice                    other federal infrastructure funding programs,
                       100 Market St.             including crucial North-South and East-West
                       Portland, OR 97201         highways such as Interstates 5 and 84.
                       (971) 673-5037
Kristine Kautz,        Oregon Health Authority    The witness has information regarding
Deputy Director        c/o Scott Kaplan           Oregon’s reliance on the federal Health
                       Oregon Department of       Center Program for medical care to migrant
                       Justice                    and other underserved communities within the
                       100 Market St.             State, as well as Oregon’s reliance on the
                       Portland, OR 97201         Medical Assistance Program (“Medicaid”).
                       (971) 673-5037             The witness has information regarding
                                                  Oregon’s reliance on the decennial census for

                                              3
       Case 1:18-cv-02921-JMF Document 462-1 Filed 11/01/18 Page 62 of 81



                                                            funding of this program, and the impact an
                                                            undercount of Oregon’s population could
                                                            have on this funding and program.

 Charles Rynerson,          State Data Center,              The witness has knowledge of the impact of
 Coordinator                Population Research             decennial census population counts on state
                            Center, Portland State          and local funding and budgets. The witness
                            University                      has information regarding demographic,
                                                            economic, and social statistics produced by
                                                            the Census Bureau relating to the State of
                                                            Oregon. The witness is knowledgeable about
                                                            Oregon state and local outreach efforts and
                                                            census data.

 Erin Seiler, former        Oregon Lottery                  The witness has knowledge of the impact of
 Liaison to the U.S.        c/o Scott Kaplan                census data on redistricting in Oregon and its
 Census Bureau              Oregon Department of            reliance upon accurate information.
                            Justice
                            100 Market St.
                            Portland, OR 97201
                            (971) 673-5037
 Officers, employees and    Contact information not         Information regarding the processes by which
 representatives of         currently known                 defendants proposed a citizenship question for
 defendants identified by                                   the 2020 census, the stated and actual reasons
 defendants and by                                          for adding this question, the persons involved
 plaintiffs herein                                          in this decision, and the likely effects of the
                                                            decision.

II.     Fed R. Civ. P. 26(a)(1)(A)(ii) disclosures:

        The documents and electronically stored information (collectively, “Documents”) in

Plaintiff State of Oregon’s possession, custody, or control that may be used by Plaintiff State of

Oregon to support its claims are described as follows. Plaintiff State of Oregon expressly

reserves its right to supplement this disclosure:

Document Description                                            Document Location
Documents relating to current school funding and budgets,       From Oregon Department of
Special Education funding and the School Breakfast and          Education. The document(s) will be
National School Lunch Programs.                                 made available at a central document
                                                                repository administered by the New
                                                                York Attorney General’s Office.

Documents relating to Oregon’s use of and funding source(s)     From Oregon Department of Human
for supplemental nutrition (SNAP) and food stamps programs      Services. The document(s) will be
and the Child Care and Development Fund.                        made available at a central document
                                                                repository administered by the New


                                                     4
       Case 1:18-cv-02921-JMF Document 462-1 Filed 11/01/18 Page 63 of 81



                                                               York Attorney General’s Office.

Documents relating to funding for highway construction and     From Oregon Department of
maintenance within the State through the Highway Trust         Transportation. The document(s) will
Fund and other federal infrastructure funding programs.        be made available at a central
                                                               document repository administered by
                                                               the New York Attorney General’s
                                                               Office.

Documents relating to Oregon’s use of funds from the federal   From Oregon Health Authority. The
Health Center Program for medical care to migrant and other    document(s) will be made available at
underserved communities within the State, and the Medical      a central document repository
Assistance Program (“Medicaid”).                               administered by the New York
                                                               Attorney General’s Office.

Documents related to duties and budget of Oregon’s Census      From the Oregon Governor’s Office.
Project Manager in the Office of the Oregon Governor.          The document(s) will be made
                                                               available at a central document
                                                               repository administered by the New
                                                               York Attorney General’s Office.

Oregon legislative materials related to redistricting.         From Oregon legislative records. The
                                                               document(s) will be made available at
                                                               a central document repository
                                                               administered by the New York
                                                               Attorney General’s Office.

III.    Fed R. Civ. P. 26(a)(1)(A)(iii) disclosures – Computation of Damages:

        Not applicable.

IV.     Fed R. Civ. P. 26(a)(1)(A)(iv) disclosures – Insurance Statements:

        Not applicable.




                                                         5
      Case 1:18-cv-02921-JMF Document 462-1 Filed 11/01/18 Page 64 of 81




V.     Fed. R. Civ. P. 26(a)(2)(A) – Expert Testimony:

       Plaintiff State of Oregon will provide disclosures of expert testimony as required by Rule

26(a)(2) on the schedule directed by the Court and as required by Rule 26(a)(2)(D) of the Federal

Rules of Civil Procedure.
       DATED this 30th day of August , 2018.




                                            Ellen Rosenblum
                                            Attorney General of the State of Oregon

                                                    s/ Scott J. Kaplan
                                            Scott J. Kaplan. pro hac vice
                                            Senior Assistant Attorney General
                                            Oregon Department of Justice
                                            100 Market St.
                                            Portland, OR 97201
                                            971-673-5037
                                            Scott.j.kaplan@doj.state.or.us




                                               6
      Case 1:18-cv-02921-JMF Document 462-1 Filed 11/01/18 Page 65 of 81



                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK


STATE OF NEW YORK, et al.,

                       Plaintiffs,

            v.                                        18-CV-2921 (JMF)

UNITED STATES DEPARTMENT
OF COMMERCE, et al.,

                       Defendants.




       Pursuant to Fed R. Civ. P. 26(a)(1), Plaintiff the People of the City of Providence, by its

attorney, Jeffrey Dana, City Solicitor of the City of Providence, makes the following Initial

Disclosures.


                                         INTRODUCTION

       1.        These Initial Disclosures are based upon information presently known to the City

of Providence. They are made without prejudice to producing during discovery or at trial

information, documents, or data that are (a) subsequently discovered or determined to be relevant

for any purpose, or (b) produced as a result of ongoing investigations, or (c) subsequently

determined to have been omitted from these disclosures.

       2.        Plaintiff City of Providence reserves the right at any time to revise and/or

supplement these Initial Disclosures.

       3.        Plaintiff City of Providence hereby expressly reserves all objections to the use for

any purpose of these Initial Disclosures or any of the information and documents referenced

herein in this case. By referring to documents in the Initial Disclosures, Plaintiff City of



                                                  1
      Case 1:18-cv-02921-JMF Document 462-1 Filed 11/01/18 Page 66 of 81



Providence, makes no representations or concessions regarding the relevancy or appropriateness

of any particular documents or types of documents.

       4.      Plaintiff City of Providence’s identification of individuals pursuant to Rule

26(a)(1)(A)(i) is not intended to preclude Plaintiff from obtaining discovery of individuals not

presently identified. Plaintiff City of Providence incorporates all individuals identified by all

other parties in Plaintiff’s Initial Disclosures and reserves the right to depose, and to rely upon

the testimony of, all such individuals in support of its claims.

       5.      Plaintiff City of Providence’s identification or production of documents pursuant

to Rule 26(a)(1)(A)(ii) is limited to those documents within its possession, custody or control.

Plaintiff City of Providence reserves the right to use all documents produced by any party or

non-party to this action. With these Initial Disclosures, Plaintiff City of Providence is not

identifying documents protected from disclosure by the attorney-client, work product or other

applicable privileges. Nor does Plaintiff City of Providence waive the right to object to

Defendants’ discovery requests on any basis, including, but not limited to, relevancy, over-

breadth, and all applicable privileges.

                                INITIAL DISCLOSURES

I. Fed R. Civ. P. 26(a)(1)(A)(i) disclosures:

       The below listed persons are likely to have discoverable information that Plaintiff City of

Providence may use to support Plaintiff’s claims as detailed in the First Amended Complaint.

Plaintiff City of Providence expressly reserves the right to supplement this disclosure:




                                                  2
     Case 1:18-cv-02921-JMF Document 462-1 Filed 11/01/18 Page 67 of 81



 Name                     Contact Information            Subjects of Discoverable Information

Gabriela Domenzain,       City of Providence             The witness has knowledge of the impact
Latino Policy Institute   Office of the City Solicitor   of the citizenship question on community
                          444 Westminster Street,        members’ willingness to participate in the
                          Suite 220                      decennial census process. The witness
                                                         has knowledge of the heightened fears
                          Providence, RI 02903
                                                         surrounding the 2020 decennial census.
                          (401) 680-5333                 Witness has knowledge concerning
                                                         outreach efforts conducted by the Census
                                                         Bureau.

David DosReis, GIS        City of Providence             Witness has information regarding the
Manager                   Office of the City Solicitor   presence of hard-to-count populations in
                          444 Westminster Street,        Providence, and areas particularly
                          Suite 220                      vulnerable to undercounting.
                          Providence, RI 02903
                          (401) 680-5333


Emily Freedman,           City of Providence             The witness has knowledge of the impact
Director of Community     Office of the City Solicitor   of decennial census population counts on
Development               444 Westminster Street,        state/local funding and budgets.
                          Suite 220
                          Providence, RI 02903
                          (401) 680-5333




                                                3
      Case 1:18-cv-02921-JMF Document 462-1 Filed 11/01/18 Page 68 of 81



II. Fed R. Civ. P. 26(a)(1)(A)(ii) disclosures:

       The City of Providence does not have documents that may be used to support its claims at

this time. The City of Providence reserves the right to supplement this disclosure.


III. Fed R. Civ. P. 26(a)(1)(A)(iii) disclosures – Computation of Damages:

       Not applicable.

IV. Fed R. Civ. P. 26(a)(1)(A)(iv) disclosures – Insurance Statements:

       Not applicable.

V. Fed. R. Civ. P. 26(a)(2)(A) – Expert Testimony:

       Plaintiff will provide disclosures of expert testimony as required by Rule 26(a)(2) on the

schedule directed by the Court and as required by Rule 26(a)(2)(D) of the Federal Rules of Civil

Procedure.



DATED this 31st day of August, 2018.




                                             Jeffrey Dana
                                             City Solicitor of the City of Providence

                                              /s/Jeffrey Dana
                                             Jeffrey Dana
                                             City Solicitor
                                             City of Providence
                                             444 Westminster Street, Suite 220
                                             Providence, RI 02903
                                             (401) 680-5333
                                             Jdana@providenceri.gov




                                                  4
      Case 1:18-cv-02921-JMF Document 462-1 Filed 11/01/18 Page 69 of 81



                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


STATE OF NEW YORK, et al.,

                       Plaintiffs,

            v.                                       18-CV-2921 (JMF)

UNITED STATES DEPARTMENT
OF COMMERCE, et al.,

                       Defendants.




       Pursuant to Fed R. Civ. P. 26(a)(1), Plaintiffs Hidalgo and Cameron Texas Counties by

its attorney, Special Counsel Rolando L. Rios, makes the following Supplemental Disclosures.


                                        INTRODUCTION

       1.        These Disclosures are based upon information presently known to Plaintiffs

Hidalgo and Cameron Counties. They are made without prejudice to producing during discovery

or at trial information, documents, or data that are (a) subsequently discovered or determined to

be relevant for any purpose, or (b) produced as a result of ongoing investigations, or (c)

subsequently determined to have been omitted from these disclosures.

       2.        Plaintiffs Hidalgo and Cameron Counties reserves the right at any time to revise

and/or supplement these Disclosures.

       3.        Plaintiffs Hidalgo and Cameron Counties hereby expressly reserves all objections

to the use for any purpose of these Disclosures or any of the information and documents

referenced herein in this case. By referring to documents in the Disclosures, Plaintiffs Hidalgo




                                                 1
      Case 1:18-cv-02921-JMF Document 462-1 Filed 11/01/18 Page 70 of 81



and Cameron Counties make no representations or concessions regarding the relevancy or

appropriateness of any particular documents or types of documents.

       4.      Plaintiffs Hidalgo and Cameron Counties’ identification of individuals pursuant to

Rule 26(a)(1)(A)(i) is not intended to preclude Plaintiffs from obtaining discovery of individuals

not presently identified. Plaintiffs Hidalgo and Cameron Counties incorporates all individuals

identified by all other parties in Plaintiff’s Initial Disclosures and reserves the right to depose,

and to rely upon the testimony of, all such individuals in support of its claims.

       5.      Plaintiffs Hidalgo and Cameron Counties’ identification or production of

documents pursuant to Rule 26(a)(1)(A)(ii) is limited to those documents within its possession,

custody or control.    Plaintiffs Hidalgo and Cameron Counties reserves the right to use all

documents produced by any party or non-party to this action. With these Initial Disclosures,

Plaintiffs Hidalgo and Cameron Counties are not identifying documents protected from

disclosure by the attorney-client, work product or other applicable privileges. Nor do Plaintiffs

Hidalgo and Cameron Counties waive the right to object to Defendants’ discovery requests on

any basis, including, but not limited to, relevancy, over-breadth, and all applicable privileges.

                                DISCLOSURES

I. Fed R. Civ. P. 26(a)(1)(A)(i) disclosures:

       The below listed persons are likely to have discoverable information that Plaintiffs

Hidalgo and Cameron Counties may use to support Plaintiff’s claims as detailed in the First

Amended Complaint. Plaintiffs Hidalgo and Cameron Counties expressly reserves the right to

supplement this disclosure:




                                                  2
      Case 1:18-cv-02921-JMF Document 462-1 Filed 11/01/18 Page 71 of 81



  Name                    Contact Information          Subjects of Discoverable Information

 Maria Arcelia Duran,     Attorney Rolando L. Rios Maria Arcela Duran has knowledge of the
 CPA, Hidalgo County      rrios@rolandorioslaw.com impact of decennial census population
 Auditor                  210-413-7347             counts on local funding and budgets.

 Diana R. Serna           Attorney Rolando L. Rios Diana R. Serna has knowledge of the
                          rrios@rolandorioslaw.com impact of decennial census population
 Director Hidalgo         210-413-7347             counts on local funding and budgets.
 County Urban County
 Program

 Erika Reyna              Attorney Rolando L. Rios Erika Reyna has of the mitigation efforts
                          rrios@rolandorioslaw.com undertaken by the county and local
 Assistant Chief of       210-413-7347             government and non-governmental
 Staff, Hidalgo County                             agencies directed at minimizing the
 Judges Office                                     undercount and educate/encourage the
                                                   public to fill out the census forms.

 Martha Galarza, CPA,     Attorney Rolando L. Rios Martha Galarza has knowledge of the
 Cameron County           rrios@rolandorioslaw.com impact of decennial census population
 Auditors Office)         210-413-7347             counts on local funding and budgets.

 Ramon Garcia,            Attorney Rolando L. Rios The witness has knowledge of the impact of
 Hidalgo County Judge     rrios@rolandorioslaw.com the citizenship question on community
                          210-413-7347             members’ willingness to participate in the
                                                       decennial census process. The witness has
                                                       knowledge of the heightened fears
                                                       surrounding the 2020 decennial census.

 Eddie Trevino Jr.,       Attorney Rolando L. Rios The witness has knowledge of the impact of
 Cameron County           rrios@rolandorioslaw.com the citizenship question on community
 Judge                    210-413-7347             members’ willingness to participate in the
                                                       decennial census process. The witness has
                                                       knowledge of the heightened fears
                                                       surrounding the 2020 decennial census.



II. Fed R. Civ. P. 26(a)(1)(A)(ii) disclosures:

   Plaintiffs Hidalgo and Cameron Counties have no documents to disclose at this time but

   expressly reserves its right to supplement this disclosure:

III. Fed R. Civ. P. 26(a)(1)(A)(iii) disclosures – Computation of Damages:
       Not applicable.



                                                  3
      Case 1:18-cv-02921-JMF Document 462-1 Filed 11/01/18 Page 72 of 81



IV. Fed R. Civ. P. 26(a)(1)(A)(iv) disclosures – Insurance Statements:

       Not applicable.

V.Fed. R. Civ. P. 26(a)(2)(A) – Expert Testimony:

       Plaintiff will provide disclosures of expert testimony as required by Rule 26(a)(2) on the

schedule directed by the Court and as required by Rule 26(a)(2)(D) of the Federal Rules of Civil



DATED this 4th day of September, 2018.
                                              Respectfully Submitted,

                                              Rolando L. Rios
                                              ROLANDO L. RIOS
                                              Texas State Bar # 16935900
                                              Special Counsel
                                              115 E. Travis, Suite 1645
                                              San Antonio, Texas 78205
                                              Telephone:      (210) 222-2102
                                              Facsimile:      (210) 222-2898
                                              E-Mail:         rrios@rolandorioslaw.com


                                              Attorney for Plaintiffs HIDALGO AND
                                              CAMERON COUNTIES OF TEXAS




                                                 4
      Case 1:18-cv-02921-JMF Document 462-1 Filed 11/01/18 Page 73 of 81




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


  STATE OF NEW YORK, et al.,

                          Plaintiffs,

               v.                                      18-CV-2921 (JMF)

  UNITED STATES DEPARTMENT                             AMENDED INITIAL DISCLOSURES
  OF COMMERCE, et al.,                                 FOR PLAINTIFF STATE OF
                                                       WASHINGTON
                          Defendants.



       Pursuant to Fed R. Civ. P. 26(a)(1), Plaintiff the State of Washington, by its attorney,

Assistant Attorney General Laura K. Clinton, makes the following Amended Initial Disclosures,

to supplement those already provided in this litigation.

                                        INTRODUCTION

       1.       These Amended Initial Disclosures are based upon information presently known to

Washington. They are made without prejudice to producing during discovery or at trial

information, documents, or data that are (a) subsequently discovered or determined to be relevant

for any purpose, or (b) produced as a result of ongoing investigations, or (c) subsequently

determined to have been omitted from these disclosures.

       2.       Washington reserves the right at any time to revise and/or supplement these Initial

Disclosures.

       3.       Washington hereby expressly reserves all objections to the use for any purpose of

these Initial Disclosures or any of the information and documents referenced herein in this case.

By referring to documents in the Initial Disclosures, Washington makes no representations or




                                                 1
       Case 1:18-cv-02921-JMF Document 462-1 Filed 11/01/18 Page 74 of 81



concessions regarding the relevance or appropriateness of any particular documents or types of

documents.

       4.      Washington’s identification of individuals pursuant to Rule 26(a)(1)(A)(i) is not

intended to preclude Plaintiff from obtaining discovery of individuals not presently identified.

Washington incorporates all individuals identified by all other parties in Plaintiff’s Initial

Disclosures and reserves the right to depose, and to rely upon the testimony of, all such individuals

in support of its claims.

       5.      Washington’s identification or production of documents pursuant to Rule

26(a)(1)(A)(ii) is limited to those documents within its possession, custody or control. Washington

reserves the right to use all documents produced by any party or non-party to this action. With

these Initial Disclosures, Washington is not identifying documents protected from disclosure by

the attorney-client, work product or other applicable privileges. Nor does Washington waive the

right to object to Defendants’ discovery requests on any basis, including, but not limited to,

relevancy, over-breadth, and all applicable privileges.

                                INITIAL DISCLOSURES

I. Fed R. Civ. P. 26(a)(1)(A)(i) disclosures:

       The below listed persons are likely to have discoverable information that Plaintiff State of

Washington may use to support Plaintiff’s claims as detailed in the First Amended Complaint.

Plaintiff State of Washington expressly reserves the right to supplement this disclosure:

   Name                          Contact Information               Subjects of Discoverable
                                                                   Information

  Mark Baldwin                   c/o Laura Clinton                 The witness has knowledge of
  Assistant Director of          Assistant Attorney General        Washington’s planning and
  Forecasting and Research,      800 Fifth Avenue, Suite 2000      outreach regarding the 2020
  Office of Financial            Seattle WA 98104                  Census, potential financial
  Management                                                       impacts to the State of
                                                                   Washington arising from an

                                                 2
    Case 1:18-cv-02921-JMF Document 462-1 Filed 11/01/18 Page 75 of 81



 Name                      Contact Information            Subjects of Discoverable
                                                          Information

                                                          inaccurate count, and related
                                                          issues.

Yi Zhao, Office of         c/o Laura Clinton              The witness has knowledge of
Financial Management       Assistant Attorney General     Washington’s planning and
                           800 Fifth Avenue, Suite 2000   outreach regarding the 2020
                           Seattle WA 98104               Census, potential financial
                                                          impacts to the State of
                                                          Washington arising from an
                                                          inaccurate count, and related
                                                          issues.

Erica Gardner, Office of   c/o Laura Clinton              The witness has knowledge of
Financial Management       Assistant Attorney General     Washington’s planning and
                           800 Fifth Avenue, Suite 2000   outreach regarding the 2020
                           Seattle WA 98104               Census, potential financial
                                                          impacts to the State of
                                                          Washington arising from an
                                                          inaccurate count, and related
                                                          issues.

Mike Mohrman, Office of    c/o Laura Clinton              The witness has knowledge of
Financial Management       Assistant Attorney General     Washington’s planning and
                           800 Fifth Avenue, Suite 2000   outreach regarding the 2020
                           Seattle WA 98104               Census, potential financial
                                                          impacts to the State of
                                                          Washington arising from an
                                                          inaccurate count, and related
                                                          issues.

Jim Crawford, Office of    c/o Laura Clinton              The witness has knowledge of
Financial Management       Assistant Attorney General     Washington’s budgeting
                           800 Fifth Avenue, Suite 2000   process and the potential
                           Seattle WA 98104               financial impacts to the State
                                                          of Washington arising from an
                                                          inaccurate count, and related
                                                          issues.

Complete County            c/o Laura Clinton              The witness has knowledge of
Committee Coordinator,     Assistant Attorney General     Washington’s planning and
Office of Financial        800 Fifth Avenue, Suite 2000   outreach regarding the 2020
Management                 Seattle WA 98104               Census, potential financial
                                                          impacts to the State of
                                                          Washington arising from an


                                         3
    Case 1:18-cv-02921-JMF Document 462-1 Filed 11/01/18 Page 76 of 81



 Name                       Contact Information            Subjects of Discoverable
                                                           Information

                                                           inaccurate count, and related
                                                           issues.

Records custodian, Office   c/o Laura Clinton              The witness(es) have
of Financial Management     Assistant Attorney General     knowledge sufficient to
                            800 Fifth Avenue, Suite 2000   identify and authenticate
                            Seattle WA 98104               Washington’s records
                                                           concerning the decennial
                                                           Census and related issues

Robert Chang                c/o Laura Clinton              The witness has knowledge
Seattle University School   Assistant Attorney General     regarding the history of the
of Law                      800 Fifth Avenue, Suite 2000   Census Bureau’s past breaches
                            Seattle WA 98104               of trust where Census
                                                           information was used to harm
                                                           individuals and communities,
                                                           and the reasonable fear or
                                                           concern that respondents might
                                                           have when facing the
                                                           citizenship question now.
Laura Pierce                c/o Laura Clinton              The witness has knowledge of
Washington Nonprofits       Assistant Attorney General     the concerns that
                            800 Fifth Avenue, Suite 2000   many nonprofit
                            Seattle WA 98104               organizations have about the
                                                           impact of the citizenship
                                                           question. Nonprofits working
                                                           with hard to count populations
                                                           are concerned that adding the
                                                           citizenship question instills
                                                           fear and makes those
                                                           communities harder to count
                                                           because they are likely to
                                                           voluntarily opt out of the
                                                           Census. The witness has
                                                           knowledge of the impact an
                                                           undercount would have on
                                                           how funds for services are
                                                           distributed and on the data
                                                           available for nonprofits to
                                                           target their services.
David Streeter              c/o Laura Clinton              The witness has knowledge of
Washington Nonprofits       Assistant Attorney General     the concerns that
                            800 Fifth Avenue, Suite 2000   many nonprofit
                                                           organizations have about the

                                          4
    Case 1:18-cv-02921-JMF Document 462-1 Filed 11/01/18 Page 77 of 81



 Name                   Contact Information            Subjects of Discoverable
                                                       Information

                        Seattle WA 98104               impact of the citizenship
                                                       question. Nonprofits working
                                                       with hard to count populations
                                                       are concerned that adding the
                                                       citizenship question instills
                                                       fear and makes those
                                                       communities harder to count
                                                       because they are likely to
                                                       voluntarily opt out of the
                                                       Census. The witness has
                                                       knowledge of the impact an
                                                       undercount would have on
                                                       how funds for services are
                                                       distributed and on the data
                                                       available for nonprofits to
                                                       target their services.
Laura Armstrong         c/o Laura Clinton              The witness has knowledge
Executive Director      Assistant Attorney General     of already existing barriers
La Casa Hogar           800 Fifth Avenue, Suite 2000   facing immigrant, low-income,
                        Seattle WA 98104               Limited English Proficient
                                                       residents ("hard-to-count"
                                                       populations) throughout
                                                       Washington state’s Yakima
                                                       Valley in participating in the
                                                       Census. The witness has
                                                       further knowledge as to how
                                                       the citizenship question will
                                                       worsen those existing barriers
                                                       for aforementioned community
                                                       members’ participation in the
                                                       decennial Census process. The
                                                       witness has knowledge of
                                                       immigrant families' heightened
                                                       fears surrounding government
                                                       institutions, and understands
                                                       this as one of the already
                                                       existing barriers that is being
                                                       worsened because of the
                                                       citizenship question. The
                                                       witness has knowledge
                                                       regarding community
                                                       education and awareness
                                                       efforts regarding the Census in
                                                       the Yakima Valley region. The
                                      5
   Case 1:18-cv-02921-JMF Document 462-1 Filed 11/01/18 Page 78 of 81



 Name                    Contact Information            Subjects of Discoverable
                                                        Information

                                                        witness represents an
                                                        organization with knowledge
                                                        and experience working with
                                                        immigrant families
                                                        and agricultural workers
                                                        throughout the region for over
                                                        two decades.

Linda Moore              c/o Laura Clinton              The witness has knowledge of
CEO|President            Assistant Attorney General     the impact of the citizenship
Yakima Valley            800 Fifth Avenue, Suite 2000   question and the
Community Foundation     Seattle WA 98104               disproportionate impact of
                                                        funding and services to low
                                                        income and people of color
                                                        and children. The witness has
                                                        knowledge of the impact of the
                                                        citizenship questions on
                                                        “mixed households” where
                                                        children are citizens and others
                                                        in the household, including
                                                        their parents are not which also
                                                        impacts the count of children.
                                                        The witness has knowledge of
                                                        the demographics of Yakima
                                                        County.

Elsa Batres-Boni         c/o Laura Clinton              Win/Win is committed to
Census Program Manager   Assistant Attorney General     building a civically powerful
Win|Win Action           800 Fifth Avenue, Suite 2000   network that advances racial,
                         Seattle WA 98104               social and economic equity
                                                        and thriving communities
                                                        across Washington State.

                                                        The witness has knowledge of
                                                        the universal harm that a
                                                        citizenship question will cause
                                                        to communities that are
                                                        already at greater risk of being
                                                        undercounted – including
                                                        people of color, young
                                                        children, and low-income rural
                                                        and urban residents.



                                       6
      Case 1:18-cv-02921-JMF Document 462-1 Filed 11/01/18 Page 79 of 81



   Name                         Contact Information               Subjects of Discoverable
                                                                  Information

                                                                  The witness has knowledge of
                                                                  how an untested citizenship
                                                                  question will drive up costs as
                                                                  the Census Bureau struggles to
                                                                  develop new communications
                                                                  and outreach strategies with
                                                                  little time remaining, plan for
                                                                  an expanded field operation,
                                                                  and track down the millions of
                                                                  households that will be more
                                                                  reluctant to participate because
                                                                  of this controversial question.


II. Fed R. Civ. P. 26(a)(1)(A)(ii) disclosures:

       All materials requested in discovery or that Washington intends to use at trial are described

below. Washington expressly reserves its right to supplement this disclosure:

 Document Description                                        Document Location
 Documents concerning the 2020 Census and mitigating         Office of Financial Management,
 non-response in the State of Washington.                    Washington Nonprofits – These
                                                             documents will be uploaded to the
                                                             central repository administered by
                                                             the New York Attorney General’s
                                                             Office.



III. Fed R. Civ. P. 26(a)(1)(A)(iii) disclosures – Computation of Damages:

       Not applicable.

IV. Fed R. Civ. P. 26(a)(1)(A)(iv) disclosures – Insurance Statements:

       Not applicable.




                                                  7
      Case 1:18-cv-02921-JMF Document 462-1 Filed 11/01/18 Page 80 of 81



V. Fed. R. Civ. P. 26(a)(2)(A) – Expert Testimony:

       Washington will provide disclosures of expert testimony as required by Rule 26(a)(2) on the

schedule directed by the Court and as required by Rule 26(a)(2)(D) of the Federal Rules of Civil

Procedure.

DATED this 16th day of July, 2018.


                                            ROBERT W. FERGUSON
                                            Attorney General of the State of Washington

                                            /s/ Laura K. Clinton
                                            Laura K. Clinton
                                            Assistant Attorney General
                                            Complex Litigation Division
                                            800 Fifth Avenue, Suite 2000
                                            Seattle, WA 98104
                                             LauraC5@atg.wa.gov
                                            (206) 233-3383
                                            Peter Gonick,
                                            Deputy Solicitor General Office of the Attorney
                                            General PO Box 40100
                                            Olympia, WA 98504-0100
                                             peterg@atg.wa.gov
                                            Tel. (360) 753-6245




                                                8
       Case 1:18-cv-02921-JMF Document 462-1 Filed 11/01/18 Page 81 of 81



                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


  STATE OF NEW YORK, et al.,

                          Plaintiffs,

              v.                                       18-CV-2921 (JMF)

  UNITED STATES DEPARTMENT                             CERTIFICATE OF SERVICE
  OF COMMERCE, et al.,                                 RULE 26 DISCLOSURES

                          Defendants.



I hereby certify that on this 4th day of September 2018, I served amendments to Plaintiffs’ Initial

Disclosures for New York et al., v. Commerce et al., 18-cv-2921, via e-mail to kate.bailey@usdoj.gov,

Stephen.Ehrlich@usdoj.gov, and Carol.Federighi@usdoj.gov, pursuant to the parties’ electronic

service agreement under Federal Rule of Civil Procedure 5(b)(2)(E). These disclosures supplement

and amend Plaintiffs’ original Initial Disclosures.



Dated this 4th day of September, 2018.


                                                                            /s/
                                                               Elena Goldstein
